
	
		I
		111th CONGRESS
		1st Session
		H. R. 1479
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To enhance the availability of capital, credit, and other
		  banking and financial services for all citizens and communities, to ensure that
		  community reinvestment requirements are updated to account for changes in the
		  financial industry and that reinvestment requirements keep pace as banks,
		  securities firms, and other financial service providers become affiliates as a
		  result of the enactment of the Gramm-Leach-Bliley Act, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Community Reinvestment Modernization Act of
			 2009.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Title I—MODERNIZATION OF COMMUNITY REINVESTMENT ACT OF 1977 AND
				COMMUNITY SERVICE OBLIGATIONS
					Sec. 101. Repeal of recent regulatory changes to the
				application of the Community Reinvestment Act of 1977 and restoration of
				comprehensive examinations.
					Sec. 102. Extension of community reinvestment obligations
				within a financial holding company.
					Sec. 103. Provisions relating to improved responsiveness of
				insured depository institutions to Community Reinvestment Act of
				1977.
					Sec. 104. Reduction of CRA rating due to predatory lending and
				other negative credit practices.
					Sec. 105. Small business loan data collection.
					Sec. 106. Data collection of deposit accounts.
					Sec. 107. Responsiveness to community needs for securities and
				investment services.
					Sec. 108. Responsiveness to community needs for mortgages and
				mortgage related services by mortgage banks.
					Sec. 109. Responsiveness to community needs for insurance
				services.
					Sec. 110. Satisfactory ratings required by securities company,
				mortgage bank, and insurance company affiliates of financial holding
				companies.
					Sec. 111. Responsiveness to community needs by credit
				unions.
					Title II—DATA DISCLOSURE REQUIREMENTS
					Subtitle A—Disclosure of Insurance Availability and Insurer
				Investment Information
					Sec. 201. Short title.
					Sec. 202. Establishment of general requirements to submit
				information.
					Sec. 203. Reporting of noncommercial insurance
				information.
					Sec. 204. Reporting of rural insurance information.
					Sec. 205. Waiver of reporting requirements.
					Sec. 206. Reporting by private mortgage insurers.
					Sec. 207. Reporting of information regarding investments by
				insurers.
					Sec. 208. Submission of information to Secretary and
				maintenance of information.
					Sec. 209. Availability and access system.
					Sec. 210. Designations.
					Sec. 211. Enforcement.
					Sec. 212. Exemption and relation to State laws.
					Sec. 213. Regulations.
					Sec. 214. Definitions.
					Sec. 215. Effective date.
					Subtitle B—Improvements in Other Data Disclosure
				Requirements
					Sec. 221. Maintenance and disclosure of information by the
				Financial Institutions Examination Council.
					Title III—REGULATORY AND STRUCTURAL REFORMS
					Sec. 301. Antiredlining requirement for financial holding
				companies.
					Sec. 302. Notice and public comment required before
				establishing a financial holding company.
					Sec. 303. Public meetings for bank acquisitions and
				mergers.
					Sec. 304. Branch closure requirements.
					Sec. 305. CRA examination schedule for small banks.
					Sec. 306. CRA sunshine requirements.
					Sec. 307. Continuing community reinvestment requirement for
				financial holding companies.
					Sec. 308. Changes in reporting requirements under the Home
				Mortgage Disclosure Act of 1975.
					Sec. 309. Annual report and congressional hearings.
				
			2.FindingsThe Congress finds as follows:
			(1)Because the
			 Community Reinvestment Act of 1977 requires that community needs be met in a
			 safe and sound manner, the Act must be updated and applied to nonbank financial
			 institutions as well as depository institutions.
			(2)The Community
			 Reinvestment Act of 1977 promotes community development through financing
			 activities including affordable housing (rental and homeowner), small
			 businesses, and economic development.
			(3)It
			 is necessary to increase homeownership and small business ownership for low-
			 and moderate-income borrowers and persons of color through safe and sound
			 lending. It also is necessary to close the wealth gap in the United States and
			 to increase access to insurance and securities products.
			(4)The Community
			 Reinvestment Act of 1977 has been effective in increasing access to credit and
			 capital because it imposes an affirmative and continual obligation on banks and
			 thrifts to meet the needs of the local communities in which they are
			 chartered.
			(5)The Community
			 Reinvestment Act of 1977 has leveraged more than $6,000,000,000,000 in loans
			 and investments for low- and moderate-income communities according to the
			 National Community Reinvestment Coalition.
			(6)Major studies,
			 including those conducted by the Secretary of the Treasury, the Board of
			 Governors of the Federal Reserve System, and Harvard University, have found
			 that the Community Reinvestment Act of 1977 increases home mortgage lending to
			 minority and low- and moderate-income communities and that this lending is
			 profitable.
			(7)The Community
			 Reinvestment Act of 1977 has leveraged a tremendous increase in home mortgage
			 lending to minority and low- and moderate-income borrowers as compared to
			 Whites and middle-income borrowers; from 1993 through 2002, home mortgage
			 lending has increased by 79.5 percent to Blacks, by 185.8 percent to Hispanics,
			 by 29.6 percent to Whites, by 90.6 percent to low- and moderate-income
			 borrowers, and by 51.4 percent to middle-income borrowers.
			(8)As recorded by
			 data required by the Community Reinvestment Act of 1977, the annual dollar
			 amount of community development loans more than tripled—from $17,700,000,000 in
			 1996 to $63,800,000,000 in 2007. Depository institutions also made 14,800,000
			 small business loans totaling more than $581,000,000,000 in low- and
			 moderate-income neighborhoods from 1996 through 2007.
			(9)Yet, inequalities
			 in access to credit and barriers to healthy product choice remain: the Board of
			 Governors of the Federal Reserve System documents that lenders covered by the
			 Community Reinvestment Act of 1977 are less likely to offer high-cost and risky
			 loan products such as piggyback loans than lenders which are not subject to
			 such Act.
			(10)The
			 disproportionate amount of high-cost lending in minority and working class
			 communities would be reduced if the Community Reinvestment Act of 1977 was
			 expanded to non-bank institutions currently not covered by the Act.
			(11)Wealth
			 inequalities are stark, and could be reduced in reinvestment requirements were
			 extended to other segments of the financial industry.
			(12)In 2002, the
			 median net worth for Hispanic and African-American households was $7,932 and
			 $5,988 respectively, while, in sharp contrast, the median net worth for White
			 households was $88,651.
			(13)Access to
			 insurance remains unequal, as research conducted by the chief economist of the
			 National Association of Insurance Commissioners found that after controlling
			 for risk of loss, a 10 percentage point increase in the number of minorities in
			 a zip code is associated with a 2 percentage point increase in the number of
			 FAIR plans, which are Government-sponsored insurance plans of
			 last resort for those who cannot obtain insurance in the private market.
			(14)In order to
			 increase access to credit, wealth and insurance, it is necessary to modernize
			 the Community Reinvestment Act of 1977 to reflect shifting trends in the
			 financial services industry as mergers among banks and non-bank financial
			 institutions as well as changes in banking and lending practices.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To
			 enhance the availability of financial services to citizens of all economic
			 circumstances and in all geographic areas.
			(2)To enhance the
			 ability of financial institutions to meet the capital and credit needs, and
			 needs for other banking and financial services of all citizens and communities,
			 including and especially minority and low- and moderate-income communities and
			 populations.
			(3)To ensure that
			 community reinvestment keeps pace with developments in the financial industry
			 and with the affiliation of banks, securities firms, and other financial
			 service providers, as provided by the Gramm-Leach-Bliley Act.
			IMODERNIZATION OF
			 COMMUNITY REINVESTMENT ACT OF 1977 AND COMMUNITY SERVICE OBLIGATIONS
			101.Repeal of
			 recent regulatory changes to the application of the Community Reinvestment Act
			 of 1977 and restoration of comprehensive examinations
				(a)In
			 GeneralThe revisions to the regulations of the Comptroller of
			 the Currency, the Board of Governors of the Federal Reserve System, the Federal
			 Deposit Insurance Corporation, and the Director of the Office of Thrift
			 Supervision that are described in subsection (b) shall cease to be effective as
			 of such date and the regulations of such agencies in effect before the date of
			 the publication of the regulations described in subsection (b) shall apply
			 after such date of enactment.
				(b)Regulations
			 DescribedThe regulations referred to in subsection (a) are any
			 of the following regulations:
					(1)The regulations
			 published jointly in final form on August 2, 2005, 70 Federal Register 44256 et
			 seq.—
						(A)by the Comptroller
			 of the Currency, amending 12 Code of Federal Regulations part 25;
						(B)by the Board of
			 Governors of the Federal Reserve System, amending 12 Code of Federal
			 Regulations part 228; and
						(C)by the Federal
			 Deposit Insurance Corporation, amending 12 Code of Federal Regulations part
			 345.
						(2)The regulation
			 published as a final regulation on August 18, 2004, 69 Federal Register 51155,
			 et seq., by the Director of the Office of Thrift Supervision, amending 12 Code
			 of Federal Regulations part 563e.
					(3)The regulation
			 published as a final regulation on March 2, 2005, 70 Federal Register 10023, et
			 seq., by the Director of the Office of Thrift Supervision, also amending 12
			 Code of Federal Regulations part 563e.
					(4)The regulation
			 published as a final regulation on March 22, 2007, 72, Federal Register 13429,
			 et seq., by the Director of the Office of Thrift Supervision, also amending 12
			 Code of Federal Regulations part 563e.
					102.Extension of
			 community reinvestment obligations within a financial holding
			 companySection 4(l) of the
			 Bank Holding Company Act of 1956 (12 U.S.C. 1843(l)) is amended by adding at
			 the end the following new paragraph:
				
					(4)Community
				needs
						(A)In
				generalAll nonbank
				affiliates of any bank holding company that engage in lending or offer banking
				products or services, and all other nonbank financial institution affiliates of
				any bank holding company (including insurance companies and securities firms),
				shall be subject to the Community Reinvestment Act of 1977 in accordance with
				this paragraph and in the same manner as a regulated financial institution (as
				defined in such Act) and the record of any such affiliate in meeting community
				credit, investment, and consumer needs shall be taken into account by the
				Federal regulatory agency with jurisdiction over the affiliate’s bank holding
				company in the course of reviewing the activities of the bank holding company
				or any application by such affiliate.
						(B)Banking products
				and services definedFor purposes of this paragraph, the term
				banking products and services includes—
							(i)insured deposits
				(as defined in section 3 of the Federal Deposit Insurance Act) and related
				deposit services;
							(ii)consumer loans
				and extensions of credit and the servicing such loans and extensions of
				credit;
							(iii)loans to
				purchase, refinance, construct, improve, or repair domestic residential housing
				or manufactured housing, including single-family and multifamily residential
				housing loans and home-equity loans, and the servicing of such loans;
							(iv)small business
				and commercial loans and the servicing of such loans; and
							(v)checking accounts,
				savings accounts, and related accounts or instruments, including accounts from
				which the owner may make withdrawals by negotiable or transferable instruments
				for the purpose of making payments to third
				parties.
							.
			103.Provisions
			 relating to improved responsiveness of insured depository institutions to
			 Community Reinvestment Act of 1977
				(a)Rating Required
			 for each state, metropolitan area, and service areaSection
			 807(b)(1) of the Community Reinvestment Act of 1977 (12 U.S.C. 2906(b)(1)) is
			 amended by striking subparagraph (B) and inserting the following new
			 subparagraphs:
					
						(B)Initial separate
				evaluation and rating for state, metropolitan, other service areas
				requiredThe information required by clauses (i) and (ii) of
				subparagraph (A) with respect to any regulated financial institution shall be
				presented separately, and an initial rating shall be determined separately,
				for—
							(i)each metropolitan
				area in which the regulated financial institution maintains 1 or more domestic
				branches;
							(ii)each State in
				which the regulated financial institution maintains 1 or more domestic branches
				outside of a metropolitan area;
							(iii)each community
				in which the regulated financial institution makes more than 0.5 percent of the
				total amount of loans; and
							(iv)the communities
				rated by the evaluation shall include the communities in which the great
				majority of loans have been issued.
							(C)Content of
				separate evaluationA written evaluation to which subparagraph
				(B) applies shall describe how the Federal financial supervisory agency has
				performed the examination of the regulated financial institution, including a
				list of the individual domestic branches examined.
						(D)Low and high
				satisfactory ratingsIn assigning ratings under subparagraphs (A)
				and (B), a Federal financial supervisory agency may assign a rating of
				low satisfactory record of meeting community credit needs or
				high satisfactory record of meeting community credit needs in lieu
				of the rating referred to in paragraph (2)(B).
						(E)CRA improvement
				plan
							(i)In
				generalWhenever a regulated financial institution receives a
				rating of low satisfactory or lower in any State, metropolitan
				area, or other community in which it made more than 0.5 percent of total amount
				of loans, the financial institution shall submit a CRA improvement plan,
				subject to public notice and comment, to the appropriate Federal financial
				supervisory agency.
							(ii)Contents of
				planAny CRA improvement plan submitted to an appropriate Federal
				financial supervisory agency by a regulated financial institution pursuant to
				clause (i) shall describe how the institution intends to improve its
				performance in meeting the credit needs, including minority and low- and
				moderate-income neighborhoods, in the service areas where the institution
				received a rating of low satisfactory or lower.
							(iii)Review of
				planAny appropriate Federal financial supervisory agency
				regulatory agency which receives a CRA improvement plan under clause (i) from a
				regulated financial institution shall review the plan and either approve the
				plan or send it back to the institution for revisions.
							(iv)Quarterly
				reportsAfter an appropriate Federal financial supervisory
				regulatory agency which receives a CRA improvement plan under clause (i) from a
				regulated financial institution approves the plan, the financial institution
				shall submit reports and data to the agency on a quarterly basis so that the
				regulatory agency and the general public can monitor CRA performance.
							(v)Additional
				limitationsIf any regulated financial institution receives a
				rating of Needs-to-improve or Substantial
				noncompliance in any assessment area, the appropriate Federal financial
				supervisory agency may not accept or approve any application by such
				institution or any merger applications involving such institution until the
				institution improves this performance on a subsequent evaluation.
							(vi)Consideration
				of performance in certain reviewsThe appropriate Federal financial
				supervisory agency shall consider the progress of a regulated financial
				institution that submits a CRA improvement plan in meeting the goals described
				in such plan as an integral factor in reviews of any application by such
				institution or any merger applications involving such institution.
							(vii)CRA
				improvement planFor purposes
				of this paragraph, the term CRA improvement plan means a plan of a
				regulated financial institution to improve its performance in meeting the
				credit needs, including minority and low- and moderate-income neighborhoods, in
				the service areas where the institution received a rating of low
				satisfactory or
				lower.
							.
				(b)Additional
			 Performance FactorsSection 804(a)(1) of the Community
			 Reinvestment Act of 1977 (12 U.S.C. 2903(a)(1)) is amended—
					(1)by inserting
			 and neighborhoods of different racial characteristics after
			 low- and moderate-income neighborhoods; and
					(2)by inserting
			 , taking into account the institution’s share of the total amount of
			 credit extended in neighborhoods of different racial and income characteristics
			 within such community before the semicolon at the end.
					(c)Technical and
			 Conforming Amendments
					(1)Section
			 807(b)(1)(A)(iii) of the Community Reinvestment Act of 1977 (12 U.S.C.
			 2906(b)(1)(A)(iii)) is amended—
						(A)by inserting
			 overall after the institution’s; and
						(B)by inserting
			 , taking into account each of the initial ratings determined under
			 subparagraph (B) for each State, metropolitan, and service area in which the
			 institution makes more than 0.5 percent of the total amount of loans
			 before the period at the end.
						(2)Section 807 of the
			 Community Reinvestment Act of 1977 (12 U.S.C. 2906) is amended—
						(A)by striking
			 subsection (d); and
						(B)by redesignating
			 subsection (e) as subsection (d).
						104.Reduction of
			 CRA rating due to predatory lending and other negative credit
			 practices
				(a)In
			 GeneralSection 804 of the Community Reinvestment Act of 1977 (12
			 U.S.C. 2903) is amended by adding at the end the following new
			 subsections:
					
						(d)Treatment of
				Predatory Lending and Other Discriminatory Credit Practices
							(1)In
				generalIn the case of a
				regulated financial institution, or an affiliate or business partner of any
				such institution, which the appropriate Federal financial supervisory agency
				determines has engaged in any credit practice or securitization activity which
				has a negative impact on a community or neighborhood, such as predatory lending
				or abusive payday lending, or has engaged in any other practice or service in a
				manner which unlawfully discriminates against any person or against minority or
				low- and moderate-income neighborhoods, the agency—
								(A)may not take any
				such practice or service into account in assessing the institution’s record of
				meeting the credit needs of its entire community; and
								(B)shall reduce the
				rating that would otherwise obtain under section 807 with respect to such
				institution after consideration of the extent of such negative or
				discriminatory practice or service.
								(2)Unlawful
				discrimination and predatory lendingFor purposes of paragraph
				(1), the terms predatory lending and unlawfully
				discriminates include any lending or discriminatory practice those that
				violates the Fair Housing Act, the Equal Credit Opportunity Act, the Truth in
				Lending Act, the Real Estate Settlement Procedures Act, the Federal Trade
				Commission Act, or any other consumer and fair lending law, including the law
				of any State or political subdivision of any State.
							(e)Maintenance of
				Certain RecordsFor purposes of determining whether a regulated
				financial institution engages in any practice or service described in
				subsection (d), an appropriate Federal financial supervisory agency may
				require, by regulation, regulated financial institutions to maintain records of
				the terms and conditions of credit extended by the institution or the terms and
				conditions at which credit was offered even though no credit was
				extended.
						.
				105.Small business
			 loan data collection
				(a)In
			 generalThe Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.)
			 is amended by inserting after section 704A the following new section:
					
						704B.Small business
				loan data collection
							(a)In
				generalSubject to the requirements of this section, in the case
				of any application to a depository institution for credit for a small business,
				the depository institution shall—
								(1)inquire whether
				the business is a women- or minority-owned business, without regard to whether
				such application is received in person, by mail, by telephone, by electronic
				mail or other form of electronic transmission, or by any other means and
				whether or not such application is in response to a solicitation by the
				depository institution; and
								(2)maintain a record
				of the responses to such inquiry separate from the application and accompanying
				information.
								(b)Right To
				refuseAny applicant for credit may refuse to provide any
				information requested pursuant to subsection (a) in connection with any
				application for credit.
							(c)No access by
				underwritersNo loan underwriter or other officer or employee of
				a depository institution, or any affiliate of a depository institution,
				involved in making any determination concerning an application for credit shall
				have access to any information provided by the applicant pursuant to a request
				under subsection (a) in connection with such application.
							(d)Form and manner
				of information
								(1)In
				generalEach depository institution shall compile and maintain,
				in accordance with regulations of the Board, a record of the information
				provided by any loan applicant pursuant to a request under subsection
				(a).
								(2)ItemizedInformation
				compiled and maintained under paragraph (1) shall also be itemized in order to
				clearly and conspicuously disclose the following:
									(A)The number of the
				application and the date the application was received.
									(B)The type and
				purpose of the loan or other credit being applied for.
									(C)The amount of the
				credit or credit limit applied for and the amount of the credit transaction or
				the credit limit approved for such applicant.
									(D)The type of action
				taken with respect to such application and the date of such action.
									(E)The census tract
				in which is located the principal place of business of the small business loan
				applicant.
									(F)The gross annual
				revenue of the business in the last fiscal year of the small business loan
				applicant preceding the date of the application.
									(3)No personally
				identifiable informationIn compiling and maintaining any record
				of information under this section, a depository institution may not include in
				such record the name, specific address (other than the census tract required
				under paragraph (1)(E)), telephone number, electronic mail address, and any
				other personally identifiable information concerning any individual who is, or
				is connected with, the small business loan applicant.
								(e)Availability of
				information
								(1)Submission to
				agenciesThe data required to be compiled and maintained under
				this section by any depository institution shall be submitted annually to the
				agency to whom the enforcement of the requirements of this title are committed
				under section 704.
								(2)Availability of
				informationInformation compiled and maintained under this
				section shall be retained for not less than 3 years after the date of
				preparation and shall be made available to the public, upon request, in the
				form required under regulations prescribed by the Board. In addition, the Board
				shall annually provide this data to the public.
								(f)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Depository
				institutionThe term depository institution—
									(A)has the meaning
				given the term in section 3 of the Federal Deposit Insurance Act; and
									(B)includes any
				credit union.
									(2)Minority-owned
				businessThe term minority-owned business means a
				business—
									(A)more than 50
				percent of the ownership or control of which is held by 1 or more minority
				individuals; and
									(B)more than 50
				percent of the net profit or loss of which accrues to 1 or more minority
				individuals.
									(3)Women-owned
				businessThe term women-owned business means a
				business—
									(A)more than 50
				percent of the ownership or control of which is held by 1 or more women;
				and
									(B)more than 50
				percent of the net profit or loss of which accrues to 1 or more women.
									(4)MinorityThe
				term minority has the meaning given to such term by section
				1204(c)(3) of the Financial Institutions Reform, Recovery and Enforcement Act
				of 1989.
								(5)Small business
				loanThe term small business loan includes any loan
				described or defined as a small business loan under any of the following
				provisions of title 12 of the Code of Federal Regulations:
									(A)Section 25.12(u)
				of subpart A of part 25.
									(B)Section 228.12(u)
				of part 228.
									(C)Section 345.12(u)
				of part 345.
									(D)Section 563e.12(t)
				of part
				563e.
									.
				(b)Technical and
			 conforming amendmentsSection 701(b) of the Equal Credit
			 Opportunity Act (15 U.S.C. 1691(b)) is amended—
					(1)by striking
			 or after the semicolon at the end of paragraph (3);
					(2)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
					(3)by inserting after
			 paragraph (4), the following new paragraph:
						
							(5)to make an inquiry
				under section 704B in accordance with the requirements of such
				section.
							.
					(c)Clerical
			 amendmentThe table of sections for title VII of the Consumer
			 Credit Protection Act is amended by inserting after the item relating to
			 section 704A the following new item:
					
						
							704B. Small business loan data
				collection.
						
						.
				(d)Effective
			 dateThis section and the amendments made by this section shall
			 take effect at the end of the 6-month period beginning on the date of the
			 enactment of this Act.
				106.Data collection
			 of deposit accounts
				(a)In
			 general
					(1)Records
			 requiredFor each branch, automated teller machine at which
			 deposits are accepted, and other deposit taking service facility with respect
			 to any depository institution, the depository institution shall maintain
			 records of the number and dollar amounts of deposit accounts of
			 customers.
					(2)Geocoded
			 addresses of depositorsThe customers’ addresses shall be
			 geocoded so that data shall be collected regarding the census tracts of the
			 residence or business location of the customers.
					(3)Identification
			 of type of depositorIn maintaining records on any depositor
			 under this paragraph, the depository institution shall also report whether the
			 deposit account is for a residential or commercial customer.
					(4)Public
			 availability
						(A)In
			 generalThe following information shall be publicly available on
			 an annual basis:
							(i)The address and
			 census tracts of each branch, automated teller machine at which deposits are
			 accepted, and other deposit taking service facility with respect to any
			 depository institution.
							(ii)The type of
			 deposit account including whether the account was a checking or savings
			 account.
							(iii)Data on the number and dollar amounts of
			 the accounts, presented by census tract location of the residential and
			 commercial customers, shall also be collected and disseminated.
							(B)Protection of
			 identityIn the publicly available data, any personally
			 identifiable data element shall be removed so as to protect the identities of
			 the commercial and residential customers.
						(b)Availability of
			 information
					(1)Submission to
			 agenciesThe data required to be compiled and maintained under
			 this section by any depository institution shall be submitted annually to the
			 agency to whom the enforcement of the requirements of this title are
			 committed.
					(2)Availability of
			 informationInformation compiled and maintained under this
			 section shall be retained for not less than 3 years after the date of
			 preparation and shall be made available to the public, upon request, in the
			 form required under regulations prescribed by the Board.
					(c)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Depository
			 institutionThe term depository institution—
						(A)has the meaning
			 given the term in section 3 of the Federal Deposit Insurance Act; and
						(B)includes any
			 credit union.
						(2)Deposit
			 accountThe term deposit account includes any
			 checking, savings, and other types of accounts, as defined by the Board of
			 Governors of the Federal Reserve System.
					(d)Agency
			 useAny Federal agency with jurisdiction over any depository
			 institution shall—
					(1)use the data on
			 branches and deposit accounts acquired under this section as part of the
			 examination of the depository institution under the Community Reinvestment Act
			 of 1977; and
					(2)assess the
			 distribution of residential and commercial accounts at such depository
			 institution across income and minority level of census tracts.
					107.Responsiveness
			 to community needs for securities and investment services
				(a)Affirmative
			 ObligationThe purpose of this section is to recognize that each
			 securities company has, with respect to each community comprising an assessment
			 area of such company, a continuing and affirmative obligation to meet the need
			 for financial services in such communities, including the needs of low- and
			 moderate-income neighborhoods and persons of modest means.
				(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Assessment
			 areaThe term
			 assessment area means, with respect to a securities company, each
			 community, including a State, metropolitan areas, and rural counties, in which
			 such company—
						(A)maintains a retail
			 office or is represented by an agent;
						(B)has not less than
			 0.5 percent of the total market in securities; or
						(C)the communities
			 constituting assessment areas shall include the communities in which the great
			 majority of securities have been issued.
						(2)Community
			 development investmentThe term community development
			 investment means investment in activities that revitalize and stabilize
			 low- and moderate-income neighborhoods and directly benefit low- and
			 moderate-income individuals, including investment in affordable housing,
			 community services, small-business development, and economic
			 development.
					(3)Securities
			 companyThe term securities company means any person
			 who is—
						(A)a broker or dealer
			 that is registered under the Securities Exchange Act of 1934;
						(B)a registered
			 investment adviser, properly registered by or on behalf of either the
			 Securities and Exchange Commission, with respect to the investment advisory
			 activities of such investment adviser and activities incidental to such
			 investment advisory activities; or
						(C)an investment
			 company that is registered under the Investment Company Act of 1940.
						(c)Program
					(1)In
			 generalThe Securities and Exchange Commission, in consultation
			 with the Secretary of the Treasury, shall develop a program to ensure that
			 securities companies meet the obligations described in subsection (a) and the
			 requirements of the program under this subsection.
					(2)Factors to be
			 included
						(A)Customer
			 evaluationThe program shall include, as appropriate, a method
			 for evaluating a securities company’s record of helping to meet the securities
			 investment needs of its assessment area, including—
							(i)the
			 number and distribution of customers throughout the community, including
			 minority and low- and moderate-income customers and the dollar amounts of the
			 investments made by such customers;
							(ii)the
			 number and distribution of customers residing in minority and low- and
			 moderate-income census tracts; and
							(iii)the extent to
			 which the company has adopted innovative and flexible marketing methods, such
			 as low minimum amounts to open accounts and low transaction fees, that
			 facilitate the sale of securities to low- and moderate-income customers.
							(B)Community
			 development investmentsThe program shall include, as
			 appropriate, a method for evaluating a securities company’s record of community
			 development investment in each assessment area, including—
							(i)the
			 number and dollar amount of community development investments in the assessment
			 area; and
							(ii)the
			 responsiveness of the securities company, through community development
			 investments, to the credit, capital, and community development needs of the
			 assessment area, including low- and moderate-income neighborhoods.
							(C)Service
			 performanceThe program shall include, as appropriate, a method
			 for evaluating a securities company’s record of providing access to securities
			 services in each assessment area, including—
							(i)the
			 distribution of the company’s retail offices by income level and minority level
			 of census tract and the range of services offered by retail offices across
			 census tracts by income level and minority level;
							(ii)the
			 company’s record of opening or closing retail offices in the assessment
			 area;
							(iii)the extent to
			 which the securities company has adopted effective alternate service systems in
			 minority and low- and moderate-income neighborhoods, such as providing the
			 means for minority and low- and moderate-income individuals to gain electronic
			 access to the company at workplaces, community centers, and similar locations
			 in low- and moderate-income neighborhoods; and
							(iv)the
			 extent to which the securities company has provided investment education and
			 other investment services, such as financial counseling classes, in minority
			 and low- and moderate-income neighborhoods in the assessment area.
							(3)Rating
						(A)In
			 generalAt least once in each 2-year period beginning after the
			 date of the enactment of this Act, the program shall provide for—
							(i)an
			 evaluation and an initial rating of the performance of each securities company
			 in meeting the obligation established under subsection (a) in each assessment
			 area of the company; and
							(ii)an
			 overall rating, based on the initial ratings pursuant to clause (i) of the
			 overall achievement of the securities company in meeting such
			 obligation.
							(B)Rating
			 categoriesThe rating categories used in rating the performance
			 of any securities company shall include Outstanding, High
			 Satisfactory, Satisfactory, Low Satisfactory,
			 Needs-to-Improve, and Substantial
			 Noncompliance.
						(C)Treatment of
			 investment practices with negative impactsIn the case of any
			 securities company which the Securities and Exchange Commission determines has
			 engaged in securities and investment practices which have a negative impact on
			 any assessment area of the company or has otherwise engaged in any practice or
			 provided any service in a manner which unlawfully discriminates against any
			 person or against low- and moderate-income neighborhoods, the
			 Commission—
							(i)may
			 not take any such practice into account in assessing the extent to which such
			 company has met its obligation under subsection (a); and
							(ii)shall reduce the
			 rating that would otherwise obtain under subparagraph (A) with respect to such
			 company, after considering the extent of such negative or discriminatory
			 practice or service.
							(D)Maintenance of
			 certain recordsFor purposes of determining whether a securities
			 company engages in any practice or service described in subparagraph (B), the
			 Securities and Exchange Commission may require, by regulation, securities
			 companies to maintain records of the terms and conditions at which securities
			 products and services were provided by the company and the terms and conditions
			 at which such securities products or services were offered by the company even
			 though no transaction occurred.
						(E)Improvement
			 plan
							(i)In
			 generalWhenever a securities company receives a rating of
			 low satisfactory or lower in any assessment area, the company
			 shall submit a improvement plan, subject to public notice and comment, to the
			 Commission.
							(ii)Contents of
			 planAny improvement plan submitted to the Commission by a
			 securities company pursuant to clause (i) shall describe how the institution
			 intends to improve its performance in any assessment area where the company
			 received a rating of low satisfactory or lower.
							(iii)Review of
			 planThe Commission shall review any improvement submitted under
			 clause (i) by a securities company and either approve the plan or send it back
			 to the company for revisions.
							(iv)Quarterly
			 reportsAfter the Commission approves a improvement plan
			 submitted by a securities company under clause (i), the company shall submit
			 reports and data on a quarterly basis so that the Commission and the general
			 public can monitor performance.
							(v)Additional
			 limitationsIf any securities company receives a rating of
			 Needs-to-improve or Substantial noncompliance in any
			 assessment area, the Commission may not accept or approve any application by
			 such securities company or any merger applications involving such company until
			 the securities company improves performance on a subsequent evaluation.
							(vi)Consideration
			 of performance in certain reviewsThe Commission shall consider
			 the progress in meeting the goals described in any improvement plan as an
			 integral factor in reviews of any application by such securities company or any
			 merger applications involving such company.
							(4)Consideration of
			 securities company ratingWhenever the Commission considers an
			 application to the Commission by a securities company, the Securities and
			 Exchange Commission shall—
						(A)take into account
			 the overall rating of the securities company under this section and any
			 improvement plans submitted pursuant to this section;
						(B)provide
			 opportunity for public comment on such rating (at least a 30 day public comment
			 period); and
						(C)take into account
			 changes in the community reinvestment performance of such company since the
			 last overall rating and the likely future community reinvestment performance of
			 such company.
						(d)Release of
			 DataInformation collected by the Securities and Exchange
			 Commission in connection with the program under subsection (c) shall be made
			 publicly available by the Commission in a format similar to the format for
			 public disclosure of information under the Home Mortgage Disclosure Act of
			 1975, as determined to be appropriate by the Commission.
				108.Responsiveness
			 to community needs for mortgages and mortgage related services by mortgage
			 banks
				(a)Affirmative
			 ObligationEach mortgage bank shall have, with respect to each
			 community comprising an assessment area of such mortgage bank, a continuing and
			 affirmative obligation to meet the mortgage credit and mortgage service needs
			 of such communities, including extensions of credit in low- and moderate-income
			 neighborhoods of such communities.
				(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Assessment
			 areaThe term
			 assessment area means, with respect to a mortgage bank, each
			 community, including a State, metropolitan areas, and rural counties, in which
			 such company—
						(A)maintains a retail
			 office or is represented by an agent;
						(B)has not less than
			 0.5 percent of the total market in housing-related loans; or
						(C)the communities
			 constituting assessment areas shall include the communities in which the great
			 majority of loans have been issued.
						(2)Community
			 development investmentThe term community development
			 investment means investment in activities that revitalize and stabilize
			 low- and moderate-income neighborhoods and directly benefit low- and
			 moderate-income individuals, including investment in affordable housing,
			 community services, small-business development, and economic
			 development.
					(3)Mortgage
			 bankThe term mortgage bank means any lender who
			 does not accept deposits (as defined in section 3 of the Federal Deposit
			 Insurance Act) and originates housing-related loans.
					(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(c)Program
					(1)In
			 generalThe Secretary, in consultation with the Secretary of the
			 Treasury, shall develop a program to ensure that mortgage banks meet the
			 obligations described in subsection (a) and the requirements of the program
			 under this subsection.
					(2)Factors to be
			 included
						(A)Customer
			 evaluationThe program shall include, as appropriate, a method
			 for evaluating a mortgage bank’s record of helping to meet the mortgage credit
			 and mortgage service needs of its assessment area, including—
							(i)the
			 number and distribution of customers throughout the community, including
			 minority and low- and moderate-income customers and the dollar amounts of the
			 mortgage credit extended to such customers by the mortgage bank;
							(ii)the
			 number and distribution of customers residing in minority and low- and
			 moderate-income neighborhoods and the dollar amounts of the mortgage credit
			 extended to such customers by the mortgage bank;
							(iii)the mortgage
			 bank’s market share in neighborhoods of different racial and income
			 characteristics;
							(iv)the
			 mortgage bank’s market share to borrowers of different racial and income
			 characteristics;
							(v)a
			 comparison of the rate at which the mortgage bank rejects applications from
			 minority and White applicants;
							(vi)any
			 evidence of illegal discriminatory credit practices, including steering, or
			 offering less favorable loan products to applicants of different racial
			 backgrounds; and
							(vii)the
			 extent to which the mortgage bank has adopted innovative and flexible marketing
			 methods and products that facilitate the extension of mortgage credit on a
			 nondiscriminatory basis to low- and moderate-income customers.
							(B)Community
			 development investmentsThe program shall include, as
			 appropriate, a method for evaluating a mortgage bank’s record of community
			 development investment in each assessment area, including—
							(i)the
			 number and dollar amount of community development investments in the assessment
			 area; and
							(ii)the
			 responsiveness of the mortgage bank, through community development investments,
			 to the credit, capital, and community development needs of the assessment area,
			 including low- and moderate-income neighborhoods.
							(C)Service
			 performanceThe program shall include, as appropriate, a method
			 for evaluating a mortgage bank’s record of providing access to mortgage credit
			 and mortgage services in each assessment area, including—
							(i)the
			 distribution of the mortgage bank’s retail offices by income level and minority
			 level of census tract and the range of services offered by retail offices
			 across census tracts by income level and minority level;
							(ii)the
			 bank’s record of opening or closing retail offices in the assessment
			 area;
							(iii)the extent to
			 which the mortgage bank has adopted effective alternate service systems in
			 minority and low- and moderate-income neighborhoods, such as providing the
			 means for low- and moderate-income individuals to gain electronic access to the
			 mortgage bank at workplaces, community centers, and similar locations in
			 minority and low- and moderate-income neighborhoods; and
							(iv)the
			 extent to which the mortgage bank has provided home purchaser and home owner
			 education and other counseling services, such as financial counseling classes,
			 in minority and low- and moderate-income neighborhoods in the assessment
			 area.
							(3)Rating
						(A)In
			 generalThe program shall provide for—
							(i)an
			 evaluation and an initial rating of the performance of each mortgage bank in
			 meeting the obligation established under subsection (a) in each assessment area
			 of the bank; and
							(ii)an
			 overall rating, based on the initial ratings pursuant to clause (i) of the
			 overall achievement of the mortgage bank in meeting such obligation.
							(B)Rating
			 categoriesThe rating categories used in rating the performance
			 of any mortgage bank shall include Outstanding, High
			 Satisfactory, Satisfactory, Low Satisfactory,
			 Needs-to-Improve, and Substantial
			 Noncompliance.
						(C)Treatment of
			 credit practices with negative impacts
							(i)In
			 generalIn the case of any mortgage bank which the Secretary
			 determines has engaged in credit practices which have a negative impact on any
			 individuals or any assessment area of the company, such as predatory mortgage
			 lending, or has otherwise engaged in any practice or provided any service in a
			 manner which unlawfully discriminates against any person or against minority or
			 low- and moderate-income neighborhoods, the Secretary—
								(I)may not take any
			 such practice into account in assessing the extent to which such company has
			 met its obligation under subsection (a); and
								(II)shall reduce the
			 rating that would otherwise obtain under subparagraph (A) with respect to such
			 company, after considering the extent of such negative or discriminatory
			 practice or service.
								(ii)Unlawful
			 discrimination and predatory mortgage lendingFor purposes of
			 (i), the terms predatory mortgage lending and unlawfully
			 discriminates include any lending or discriminatory practice those that
			 violates the Fair Housing Act, the Equal Credit Opportunity Act, the Truth in
			 Lending Act, the Real Estate Settlement Procedures Act, the Federal Trade
			 Commission Act, or any other consumer and fair lending law, including the law
			 of any State or political subdivision of any State.
							(D)Maintenance of
			 certain recordsFor purposes of determining whether a mortgage
			 bank engages in any practice or service described in subparagraph (B), the
			 Secretary may require, by regulation, mortgage banks to maintain records of the
			 terms and conditions at which mortgage loans and other services were provided
			 by the company and the terms and conditions at which such mortgage loans and
			 other products and services were offered by the bank even though no transaction
			 occurred.
						(E)Improvement
			 plan
							(i)In
			 generalWhenever a mortgage bank receives a rating of low
			 satisfactory or lower in any assessment area, the bank shall submit a
			 improvement plan, subject to public notice and comment, to the
			 Secretary.
							(ii)Contents of
			 planAny improvement plan submitted to the Secretary by a
			 mortgage bank pursuant to clause (i) shall describe how the bank intends to
			 improve its performance in any assessment area where the bank received a rating
			 of low satisfactory or lower.
							(iii)Review of
			 planThe Secretary shall review any improvement submitted under
			 clause (i) by a mortgage bank and either approve the plan or send it back to
			 the bank for revisions.
							(iv)Quarterly
			 reportsAfter the Secretary approves a improvement plan submitted
			 by a mortgage bank under clause (i), the bank shall submit reports and data on
			 a quarterly basis so that the Secretary and the general public can monitor
			 performance.
							(v)Additional
			 limitationsIf any mortgage bank receives a rating of
			 Needs-to-improve or Substantial noncompliance in any
			 assessment area, the Secretary may not accept or approve any application by
			 such mortgage bank or any merger applications involving such bank until
			 performance improves on a subsequent evaluation.
							(vi)Consideration
			 of performance in certain reviewsThe Secretary shall consider
			 the progress in meeting the goals described in any improvement plan as an
			 integral factor in reviews of any application by such mortgage bank or any
			 merger applications involving such bank.
							(d)Consideration of
			 Mortgage Bank’s Rating
					(1)Review of
			 ratingAt least once in each 2-year period beginning after the
			 date of the enactment of this Act, the Secretary shall—
						(A)conduct an
			 examination of, and assign ratings to, mortgage banks under this
			 subsection;
						(B)review the overall
			 rating of each mortgage bank under this subsection;
						(C)provide opportunity
			 for public comment on such rating; and
						(D)review changes in
			 the community reinvestment performance of such mortgage bank since the last
			 overall rating and the likely future community reinvestment performance of such
			 mortgage bank.
						(2)Consideration of
			 mortgage bank’s ratingWhenever the Secretary considers an
			 application by a mortgage bank, the Secretary shall—
						(A)take into account
			 the overall rating of the mortgage company under this section and any
			 improvement plans submitted pursuant to this section;
						(B)provide
			 opportunity for public comment on such rating (at least a 30 day public comment
			 period); and
						(C)take into account
			 changes in the community reinvestment performance of such company since the
			 last overall rating and the likely future community reinvestment performance of
			 such company.
						(3)Notification of
			 unsatisfactory performanceIf, in conjunction with a review
			 pursuant to paragraph (1), the Secretary determines that a mortgage bank has
			 failed to meet the bank’s obligations described in subsection (a) and the
			 requirements of the program under this subsection or failed to make
			 satisfactory improvements in meeting such obligations and requirements, the
			 Secretary shall notify the mortgage bank of such determination, describing the
			 conditions giving rise to the notice.
					(4)Agreement to
			 correct conditions requiredNot later than 45 days after the date
			 of receipt by a mortgage bank of a notice given under paragraph (3) (or such
			 additional period as the Secretary may permit), the mortgage bank shall execute
			 an agreement, based on an improvement plan, with the Secretary to comply with
			 the obligations and requirements applicable to the mortgage bank under this
			 section.
					(5)Secretary may
			 impose limitationsUntil the conditions described in a notice to
			 a mortgage bank under paragraph (3) are corrected, the Secretary may impose
			 such limitations on the extent to which mortgage loans originated, held, or
			 serviced by such mortgage bank may be acquired by the Federal Home Mortgage
			 Corporation, the Federal National Mortgage Association, or the Government
			 National Mortgage Association, as the Secretary determines to be appropriate
			 under the circumstances and consistent with the purposes of this
			 section.
					(6)Failure to
			 correctIf the conditions described in a notice to a mortgage
			 bank under paragraph (3) are not corrected within 180 days after the date of
			 receipt by the mortgage bank of a notice under paragraph (3), the Secretary
			 shall prohibit the Federal Home Mortgage Corporation, the Federal National
			 Mortgage Association, or the Government National Mortgage Association from
			 acquiring any mortgage loan originated, held, or serviced by such mortgage
			 bank.
					(7)ConsultationIn
			 taking any action under this subsection, the Secretary shall consult with all
			 relevant Federal and State regulatory agencies and authorities.
					109.Responsiveness
			 to community needs for insurance services
				(a)Affirmative
			 ObligationThe purpose of this section is to recognize that each
			 insurance company has, with respect to each community comprising an assessment
			 area of such company, a continuing and affirmative obligation to meet the need
			 for insurance services in such communities, including the needs of low- and
			 moderate-income neighborhoods and persons of modest means.
				(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Assessment
			 areaThe term
			 assessment area means, with respect to an insurance company, each
			 community, including a State, metropolitan areas, and rural counties, in which
			 such company—
						(A)maintains a retail
			 office or is represented by an agent;
						(B)has not less than
			 0.5 percent of the total market in insurance; or
						(C)the communities
			 constituting assessment areas shall include the communities in which the great
			 majority of policies have been issued.
						(2)Community
			 development investmentThe term community development
			 investment means investment in activities that revitalize and stabilize
			 low- and moderate-income neighborhoods and directly benefit low- and
			 moderate-income individuals, including investment in affordable housing,
			 community services, small-business development, and economic
			 development.
					(3)Insurance
			 companyThe term insurance company includes any
			 person engaged in the business of insurance to the extent of such
			 activities.
					(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(c)Program
					(1)In
			 generalThe Secretary, in consultation with the Secretary of the
			 Treasury, shall develop a program to ensure that insurance companies meet the
			 obligations described in subsection (a) and the requirements of the program
			 under this subsection.
					(2)Factors to be
			 included
						(A)Customer
			 evaluationThe program shall include, as appropriate, a method
			 for evaluating an insurance company’s record of helping to meet the insurance
			 needs of its assessment area, including—
							(i)the
			 number and distribution of customers throughout the community, including
			 minority and low- and moderate-income customers, and the dollar amounts of the
			 insurance policies held by such customers;
							(ii)the
			 number and distribution of customers residing in minority and low- and
			 moderate-income neighborhoods and the dollar amounts of the insurance policies
			 held by such customers; and
							(iii)the extent to
			 which the company has adopted innovative and flexible marketing methods and
			 products that facilitate the sale of insurance on a nondiscriminatory basis to
			 minority and low- and moderate-income customers.
							(B)Community
			 development investmentsThe program shall include, as
			 appropriate, a method for evaluating an insurance company’s record of community
			 development investment in each assessment area, including—
							(i)the
			 number and dollar amount of community development investments in the assessment
			 area; and
							(ii)the
			 responsiveness of the insurance company, through community development
			 investments, to the credit, capital, and community development needs of the
			 assessment area, including low- and moderate-income neighborhoods.
							(C)Service
			 performanceThe program shall include, as appropriate, a method
			 for evaluating an insurance company’s record of providing access to insurance
			 services in each assessment area, including—
							(i)the
			 distribution of the insurance company’s retail offices by income level and
			 minority level of census tract and the range of services offered by retail
			 offices across census tracts by income level and minority level;
							(ii)the
			 company’s record of opening or closing retail offices or affiliating with
			 agents in the assessment area;
							(iii)the extent to
			 which the insurance company has adopted effective alternate servicing systems
			 in minority and low- and moderate-income neighborhoods, such as providing the
			 means for minority and low- and moderate-income individuals to gain electronic
			 access to the company at workplaces, community centers, and similar locations
			 in minority and low- and moderate-income neighborhoods; and
							(iv)the
			 extent to which the insurance company has provided insurance education and
			 other insurance services, such as financial counseling classes, in minority and
			 low- and moderate-income neighborhoods in the assessment areas.
							(3)Rating
						(A)In
			 generalThe program shall provide for—
							(i)an
			 evaluation and an initial rating of the performance of each insurance company
			 in meeting the obligation established under subsection (a) in each assessment
			 area of the company; and
							(ii)an
			 overall rating, based on the initial ratings pursuant to clause (i) of the
			 overall achievement of the insurance company in meeting such obligation.
							(B)Rating
			 categoriesThe rating categories used in rating the performance
			 of any insurance company shall include Outstanding, High
			 Satisfactory, Satisfactory, Low Satisfactory,
			 Needs-to-Improve, and Substantial
			 Noncompliance.
						(C)Treatment of
			 insurance practices with negative impactsIn the case of any
			 insurance company which the Secretary determines has engaged in practices which
			 have a negative impact in any assessment area of the company or has otherwise
			 engaged in any practice or provided any service in a manner which unlawfully
			 discriminates against any person or against any minority or low- or
			 moderate-income neighborhood, the Secretary—
							(i)may
			 not take any such practice into account in assessing the extent to which such
			 company has met its obligation under subsection (a); and
							(ii)shall reduce the
			 rating that would otherwise obtain under subparagraph (A) with respect to such
			 company after consideration of the extent of such negative or discriminatory
			 practice or service.
							(D)Maintenance of
			 certain recordsFor purposes of determining whether an insurance
			 company engages in any practice or service described in subparagraph (B), the
			 Secretary may require, by regulation, insurance companies to maintain records
			 of the terms and conditions at which insurance products and services were
			 provided by the company and the terms and conditions at which such insurance
			 products or services were offered by the company even though no transaction
			 occurred.
						(E)Improvement
			 plan
							(i)In
			 generalWhenever an insurance company receives a rating of
			 low satisfactory or lower in any assessment area, the company
			 shall submit an improvement plan, subject to public notice and comment, to the
			 Secretary.
							(ii)Contents of
			 planAny improvement plan submitted to the Secretary by an
			 insurance company pursuant to clause (i) shall describe how the institution
			 intends to improve its performance in any assessment area where the company
			 received a rating of low satisfactory or lower.
							(iii)Review of
			 planThe Secretary shall review any improvement submitted under
			 clause (i) by an insurance company and either approve the plan or send it back
			 to the company for revisions.
							(iv)Quarterly
			 reportsAfter the Secretary approves an improvement plan
			 submitted by an insurance company under clause (i), the company shall submit
			 reports and data on a quarterly basis so that the Secretary and the general
			 public can monitor performance.
							(v)Additional
			 limitationsIf any insurance company receives a rating of
			 Needs-to-improve or Substantial noncompliance in any
			 assessment area, the Secretary may not accept or approve any application by
			 such insurance company or any merger applications involving such company until
			 performance improves on a subsequent evaluation.
							(vi)Consideration
			 of performance in certain reviewsThe Secretary shall consider
			 the progress in meeting the goals described in any improvement plan as an
			 integral factor in reviews of any application by such insurance company or any
			 merger applications involving such company.
							(d)Consideration of
			 Insurance Company’s Rating
					(1)Review of
			 ratingAt least once in each 2-year period beginning after the
			 date of the enactment of this Act, the Secretary shall—
						(A)conduct an
			 examination of and assign ratings to each insurance company under this
			 section;
						(B)provide
			 opportunity for public comment on such rating; and
						(C)review changes in
			 the community reinvestment performance of such insurance company since the last
			 overall rating and the likely future community reinvestment performance of such
			 insurance company.
						(2)Consideration of
			 insurance company ratingWhenever the Secretary considers an
			 application to the agency by an insurance company, the agency shall—
						(A)take into account
			 the overall rating of the insurance company under this section and any
			 improvement plans submitted pursuant to this section;
						(B)provide
			 opportunity for public comment on such rating (at least a 30 day public comment
			 period); and
						(C)take into account
			 changes in the community reinvestment performance of such company since the
			 last overall rating and the likely future community reinvestment performance of
			 such company.
						(3)Notification of
			 unsatisfactory performanceIf, in conjunction with a review
			 pursuant to paragraph (1), the Secretary determines that an insurance company
			 has failed to meet the company’s obligations described in subsection (a) and
			 the requirements of the program under this subsection or failed to make
			 satisfactory improvements in meeting such obligations and requirements, the
			 Secretary shall notify the insurance company and each appropriate State
			 insurance regulator of such determination, describing the conditions giving
			 rise to the notice.
					(4)Agreement to
			 correct conditions requiredNot later than 45 days after the date
			 of receipt by an insurance company of a notice given under paragraph (3) (or
			 such additional period as the Secretary may permit), the insurance company
			 shall execute an agreement, based on an improvement plan, with the Secretary to
			 comply with the obligations and requirements applicable to the insurance
			 company under this section.
					(5)Secretary may
			 impose limitationsUntil the conditions described in a notice to
			 an insurance company under paragraph (3) are corrected, the Secretary may
			 impose such limitations on the extent to which mortgage loans secured by real
			 property insured by such insurance company may be acquired by the Federal Home
			 Mortgage Corporation, the Federal National Mortgage Association, or the
			 Government National Mortgage Association, as the Secretary determines to be
			 appropriate under the circumstances and consistent with the purposes of this
			 section.
					(6)Failure to
			 correctIf the conditions described in a notice to an insurance
			 company under paragraph (3) are not corrected within 180 days after the date of
			 receipt by the insurance company of a notice under paragraph (3), the Secretary
			 shall—
						(A)prohibit the
			 Federal Home Mortgage Corporation, the Federal National Mortgage Association,
			 and the Government National Mortgage Association from acquiring any mortgage
			 loan secured by real property insured by such insurance company;
						(B)publish notice of
			 such failure to correct in the Federal Register; and
						(C)notify each
			 appropriate State insurance regulator of such failure to correct.
						(7)ConsultationIn
			 taking any action under this subsection, the Secretary shall consult with all
			 relevant Federal and State regulatory agencies and authorities.
					(e)Health and Life
			 Insurance Lines Not IncludedThis section and section 110 shall
			 not apply to life or health lines of insurance or to insurance companies that
			 provide only life or health insurance products.
				110.Satisfactory
			 ratings required by securities company, mortgage bank, and insurance company
			 affiliates of financial holding companies
				(a)In
			 GeneralSection 4(l)(1) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1843(l)(1)) is amended—
					(1)by striking
			 and at the end of subparagraph (B);
					(2)by redesignating
			 subparagraph (C) as subparagraph (F); and
					(3)by inserting after
			 subparagraph (B) the following new subparagraphs:
						
							(C)all of the
				securities company affiliates of the bank holding company have a satisfactory
				rating of meeting community needs under section 107 of the Community
				Reinvestment Modernization Act of 2009;
							(D)all of the
				mortgage bank affiliates of the bank holding company have a satisfactory rating
				of meeting community needs under section 108 of the Community Reinvestment
				Modernization Act of 2009;
							(E)all of the
				insurance company affiliates of the bank holding company have a satisfactory
				rating of meeting community needs under section 109 of the Community
				Reinvestment Modernization Act of 2009;
				and
							.
					(b)Technical and
			 Conforming Amendments
					(1)Section 5(a) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1844(a)) is amended by striking
			 section 4(l)(1)(C) and inserting section
			 4(l)(1)(F).
					(2)Section 8(c)(3)(A)
			 of the International Banking Act of 1978 (12 U.S.C. 3106(c)(3)(A)) is amended
			 by striking section 4(l)(1)(C) and inserting section
			 4(l)(1)(F).
					111.Responsiveness
			 to community needs by credit unionsTitle II of the Federal Credit Union Act (12
			 U.S.C. 1781 et seq.) is amended by adding at the end the following new
			 section:
				
					217.Affirmative
				obligation to meet the credit needs of the community
						(a)Continuing and
				affirmative obligationThe purpose of this section is to reaffirm
				that covered credit unions have a continuing and affirmative obligation to meet
				the needs of its assessment area, including minority and low- and
				moderate-income neighborhoods, consistent with safe and sound operation.
						(b)DefinitionsFor
				purposes of this section the following definitions shall apply:
							(1)Assessment
				areaThe term assessment area means an area
				delineated by a covered credit union consistent with the requirements described
				in subsection (d).
							(2)Covered credit
				unionThe term covered credit union—
								(A)means an insured
				credit union (as defined in section 101); and
								(B)does not include a
				credit union designated by the Board as a low-income credit union for purposes
				of the Community Development Credit Union Revolving Loan Fund Transfer
				Act.
								(3)Federal banking
				agenciesThe term Federal banking agencies has the
				same meaning as in section 3 of the Federal Deposit Insurance Act.
							(4)Low-income and
				moderate-incomeThe term low-income and
				moderate-income shall be defined by the Board, by regulation, consistent
				with the definition of such terms in regulations prescribed by the Federal
				banking agencies to implement the Community Reinvestment Act of 1977.
							(5)CRA improvement
				planThe term CRA
				improvement plan means a plan of a covered credit union to improve its
				performance in meeting the credit needs, including minority and low- and
				moderate-income neighborhoods, in the service areas where the credit union
				received a rating of low satisfactory or lower.
							(c)Assessment of
				Record of Meeting Community Credit Needs
							(1)RegulationsThe
				Board shall prescribe regulations for evaluating not less than once every two
				years a covered credit union’s record of meeting its obligations described in
				subsection (a).
							(2)Performance
				testsThe regulations prescribed under paragraph (1) shall
								(A)include
				performance criteria for lending, investment, services tests, and other tests
				substantially similar to such tests established in regulations prescribed by
				the Federal banking agencies to implement the Community Reinvestment Act of
				1977; and
								(B)ensure that the
				criteria established pursuant to subparagraph (A) include an assessment of the
				covered credit union’s home mortgage, small business, and consumer lending
				activities, including to low- and moderate-income individuals.
								(3)Assessment
				informationIn addition to the criteria prescribed under
				paragraph (2), the Board’s evaluation of a covered credit union shall include
				consideration, for purposes of subsections (a) and (f), of—
								(A)any information
				about lending, investment, and service opportunities maintained by the covered
				credit union or obtained from community organizations, state, local, and
				tribunal governments, economic development agencies, or other sources;
								(B)a covered credit
				union’s investment in community development financial institutions pursuant to
				the Community Development Banking and Financial Institutions Act of
				1994;
								(C)a covered credit
				union’s lending and investment activities that revitalize and stabilize
				minority or low- and moderate-income neighborhoods, or directly benefit
				minority or low- and moderate-income individuals, including financing and
				investment in affordable housing, community services, and economic
				development;
								(D)a covered credit
				unions lending activity in its assessment area in comparison to the
				credit unions total lending activity and such relative percentage shall
				be taken into consideration for purposes of the credit union’s lending test
				under paragraph (2)(A);
								(E)the covered credit
				union’s performance in comparison to similarly situated lenders, including
				banks, savings associations and credit unions, based on information contained
				in such lenders’ public file, data collected pursuant to the Home Mortgage
				Disclosure Act, and any other publicly available information that may assist
				the Board in a meaningful comparison; and
								(F)any written
				comments about the covered credit union’s record of performance under this
				section submitted to the credit union or to the Board.
								(4)Meeting
				obligationsA single common-bond credit union with fewer than
				3,000 members in which the common-bond is not based on employment in a trade,
				industry, or profession shall be considered to have met its obligation under
				subsection (a).
							(d)Assessment
				Area
							(1)Criteria for
				delineatingThe Board shall, by regulation, prescribe criteria
				for a covered credit union to use in delineating 1 or more assessment
				areas.
							(2)Criteria for
				regulationsRegulations prescribed pursuant to paragraph (1)
				shall—
								(A)be consistent with
				regulations prescribed by the Federal banking agencies under the Community
				Reinvestment Act of 1977;
								(B)take into
				consideration, as appropriate, the differences between common-bond and
				community credit unions to the extent that such differences affect a covered
				credit union’s delineation of an assessment area;
								(C)ensure that the
				assessment area includes areas in which a covered credit union includes
				membership permitted by section 109(c)(2);
								(D)provide for
				consideration of a covered credit union’s shared branch;
								(E)provide that if
				the covered credit union’s field of membership is based on a common-bond other
				than geography the credit union may delineate such field of membership as its
				assessment area; and
								(F)provide that the
				delineation of a covered credit union’s assessment area may include a
				combination of geographic boundaries and field of membership, such as a covered
				credit union that includes membership permitted by section 109(c)(2).
								(3)Facilitating
				complianceThe Board shall ensure that any assessment area of a
				covered credit union is delineated in a manner that—
								(A)does not permit
				the covered credit union to evade its obligations under this section;
				and
								(B)reflects the
				spirit and intent of this section.
								(4)ProhibitionsA
				covered credit union’s assessment area shall not—
								(A)reflect illegal
				discrimination; or
								(B)exclude minority
				or low- or moderate-income segments of, or communities in, the covered credit
				union’s field of membership.
								(e)Written
				evaluationsUpon the conclusion of each examination of a covered
				credit union the Board shall prepare a written evaluation of the credit union’s
				record of meeting the credit needs of its entire community, including minority
				and low- and moderate-income neighborhoods.
							(1)Public
				sectionEach written evaluation required by this subsection shall
				have a public section.
							(2)Public
				sectionThe public section of the written evaluation
				shall—
								(A)state the
				conclusion for each performance test identified in the regulations prescribed
				pursuant to subsection (c);
								(B)discuss the facts
				and data supporting such conclusions; and
								(C)contain the credit
				union’s rating and an explanation describing the basis for the rating.
								(3)RatingsThe
				covered credit union’s rating referred to in paragraph (2)(C) shall be one of
				the following:
								(A)Outstanding record
				of meeting community needs.
								(B)High Satisfactory
				record of meeting community needs.
								(C)Satisfactory
				record of meeting community needs.
								(D)Low Satisfactory
				record of meeting community needs.
								(E)Needs to improve
				record of meeting community needs.
								(F)Substantial
				noncompliance in meeting community needs.
								(f)Initial separate
				evaluation and rating for state, metropolitan, other service areas
				requiredThe information required by this act with respect to any
				credit union shall be presented separately, and an initial rating shall be
				determined separately, for—
							(1)each metropolitan
				area in which the credit union maintains 1 or more domestic branches;
							(2)each State in
				which the credit union maintains 1 or more domestic branches outside of a
				metropolitan area;
							(3)each community in
				which the credit union makes more than 0.5 percent of the total amount of
				loans; and
							(4)the communities
				and assessment areas rated by the evaluation shall include the communities and
				assessment areas in which the great majority of loans have been issued.
							(g)Effect of
				Performance on ApplicationsThe Board shall provide a 30-day
				public comment period on applications submitted by credit unions. The Board
				shall take into account a covered credit union’s performance, or expected
				performance in connection with a new charter, under this section when
				considering—
							(1)an application for
				the credit union to—
								(A)convert to an
				insured Federal credit union;
								(B)convert to an
				insured State credit union; or
								(C)convert to a new
				field of membership charter;
								(2)an application by
				a covered credit union to alter or expand its field of membership;
							(3)a merger with
				another credit union; and
							(4)an application to
				establish or relocate a branch.
							(h)CRA improvement
				plan
							(1)In
				generalWhenever a credit union receives a rating of low
				satisfactory or lower in any State, metropolitan area, or other
				community in which it made more than 0.5 percent of total amount of loans, the
				credit union shall submit a CRA improvement plan, subject to public notice and
				comment, to the appropriate Federal financial supervisory agency.
							(2)Contents of
				planAny CRA improvement plan submitted to the Board by the
				credit union pursuant to paragraph (1) shall describe how the institution
				intends to improve its performance in meeting the credit needs, including
				minority and low- and moderate-income neighborhoods, in the service areas where
				the institution received a rating of low satisfactory or
				lower.
							(3)Review of
				planThe Board which receives a CRA improvement plan under
				paragraph (1) from a credit union shall review the plan and either approve the
				plan or send it back to the credit union for revisions.
							(4)Quarterly
				reportsAfter the Board
				receives a CRA improvement plan under paragraph (1) from a credit union
				approves the plan, the credit union shall submit reports and data to the agency
				on a quarterly basis so that the regulatory agency and the general public can
				monitor to the performance of the credit union in meeting the credit needs,
				including minority and low- and moderate-income neighborhoods, in the service
				areas where the institution received a rating of low satisfactory
				or lower.
							(5)Additional
				limitationsIf any credit union receives a rating of
				Needs-to-improve or Substantial noncompliance in any
				assessment area, the Board may not accept or approve any application by such
				institution or any merger applications involving such institution until
				performance improves on a subsequent evaluation.
							(6)Consideration of
				performance in certain reviewsThe Board shall consider the
				progress of the institution in meeting the goals described in any CRA
				improvement plan as an integral factor in reviews of any application by such
				institution or any merger applications involving such institution.
							(i)Reporting and
				Publication
							(1)Annual
				reportsThe Board shall include in its annual report to the
				Congress under section 102(d) a description of actions the Board has taken to
				carry out its responsibilities under this section.
							(2)Publication of
				exam scheduleThe Board shall publish at least 30 days in advance
				of the beginning of each calendar quarter a list of covered credit unions
				scheduled for examinations required by this section in that quarter.
							(j)Report on
				Implementation
							(1)Report to the
				congressWithin 90 days of final issuance of the regulations
				required under this section, the Board shall report to the Congress on—
								(A)the implementation
				of the regulations required under this section;
								(B)reasons for
				instances where the Board’s regulations deviate from regulations prescribed by
				the Federal banking agencies pursuant to the Community Reinvestment Act of
				1977; and
								(C)the manner in which
				the Board will measure whether a covered credit union is meeting the credit
				needs of individuals located in an underserved area, including low-income
				individuals in such underserved area.
								(2)General
				accounting office studyBefore the end of the three-year period
				beginning on the date of final issuance of regulations required under this
				section, the Comptroller General of the United States shall—
								(A)conduct a study
				detailing the effectiveness of the Board’s implementation of this act;
				and
								(B)submit a report
				containing the findings and conclusions of the Comptroller General in
				connection with the study required by subparagraph (A), together with
				recommendations the Comptroller General may determine are necessary to improve
				the Board’s regulations to serve the spirit and intent of this
				act.
								.
			IIDATA
			 DISCLOSURE REQUIREMENTS
			ADisclosure of
			 Insurance Availability and Insurer Investment Information
				201.Short
			 titleThis title may be cited
			 as the Insurance Disclosure
			 Act.
				202.Establishment
			 of general requirements to submit information
					(a)In
			 GeneralThe Secretary of Housing and Urban Development shall, by
			 regulation, establish requirements for insurers to compile and submit
			 information to the Secretary for each annual reporting period, in accordance
			 with this title.
					(b)ConsultationIn
			 establishing the requirements for the submission of information under this
			 title, the Secretary shall consult with Federal agencies having appropriate
			 expertise, the National Association of Insurance Commissioners, State insurance
			 regulators, statistical agents, representatives of small businesses,
			 representatives of insurance agents (including minority insurance agents),
			 representatives of property and casualty insurers, and community, consumer, and
			 civil rights organizations, as appropriate.
					(c)Health and Life
			 Insurance Lines Not IncludedThis title shall not apply to life
			 or health lines of insurance or to insurers that provide only life or health
			 insurance products.
					203.Reporting of
			 noncommercial insurance information
					(a)In
			 GeneralThe requirements established pursuant to section 202 to
			 carry out this section shall—
						(1)be designed to
			 ensure that information is submitted and compiled under this section as may be
			 necessary to permit analysis and comparison of—
							(A)the availability
			 and affordability of insurance coverage and the quality or type of insurance
			 coverage, by census tract, including minority and low- and moderate-income
			 neighborhoods, and the race and gender of policyholders; and
							(B)the location of the
			 principal place of business of insurance agents, and the location of the
			 principal place of business of insurance agents terminated, by census tract,
			 including minority and low- and moderate-income neighborhoods; and
							(2)specify the data
			 elements required to be reported under this section and require uniformity in
			 the definitions of the data elements.
						(b)Insurers
						(1)Aggregate
			 informationThe regulations issued under section 202 shall
			 require that each insurer for a designated line of insurance under subparagraph
			 (A) or (B) of section 210(a)(1) shall compile and submit to the Secretary, for
			 each annual reporting period—
							(A)the total number
			 of policies issued in such line, total exposures covered by such policies, and
			 total amount of premiums for such policies, by designated line and by census
			 tract, including minority and low- and moderate-income neighborhoods, in which
			 the insured risk is located;
							(B)the total number
			 of cancellations and nonrenewals (expressed in terms of policies or exposures,
			 as determined by the Secretary), by designated line and by census tract,
			 including minority and low- and moderate-income neighborhoods, in which the
			 insured risk is located;
							(C)the total number
			 of—
								(i)licensed agents of
			 such insurer selling insurance in the designated line, by census tract,
			 including minority and low- and moderate-income neighborhoods, in which the
			 agent’s principal place of business is located; and
								(ii)such agents who
			 were terminated by the insurer, by census tract in which the agent’s principal
			 place of business was located; and
								(D)for such
			 designated line of insurance, information that will enable the Secretary to
			 assess the aggregate loss experience for the insurer, by census tract,
			 including minority and low- and moderate-income neighborhoods, in which the
			 insured risk is located.
							(2)Specification of
			 information for itemized disclosure
							(A)In
			 generalThe regulations issued under section 202 regarding annual
			 reporting requirements for insurers for a designated line of insurance under
			 subparagraph (A) or (B) of section 210(a)(1) shall, with respect to policies
			 issued under the designated line or exposure units covered by such policies, as
			 determined by the Secretary—
								(i)specify the data
			 elements that shall be submitted;
								(ii)provide for the
			 submission of information on an individual insurer basis;
								(iii)provide for the
			 submission of the information with the least burden on insurers, particularly
			 small insurers, and insurance agents;
								(iv)take into account
			 existing statistical reporting systems in the insurance industry;
								(v)require reporting
			 by census tract, including minority and low- and moderate-income neighborhoods,
			 in which the insured risk is located;
								(vi)provide for the
			 submission of information that—
									(I)identifies the
			 designated line, and subline or coverage type; and
									(II)where applicable,
			 distinguishes between the type of policy under each such subline or coverage
			 type that provides full replacement cost and all other bases for computing
			 claims, such as actual cash value and fair market value;
									(vii)provide for the
			 submission of information that distinguishes policies written in a residual
			 market from policies written in the voluntary market;
								(viii)specify—
									(I)whether
			 information shall be submitted on the basis of policy or exposure unit;
			 and
									(II)whether
			 information, when submitted, shall be aggregated by like policyholders with
			 like policies, except that the Secretary shall not permit such aggregation if
			 it will adversely affect the accuracy of the information reported;
									(ix)in
			 addition to reporting approvals, provide for the submission of information
			 regarding the number of denials, cancellations, and nonrenewals of policies
			 under the designated line by census tract in which the insured risk is located,
			 by race, gender, and income of the policyholder, and by whether the policy was
			 issued in a voluntary or residual market; and
								(x)provide for the
			 submission of information on the racial characteristics, gender, and income
			 levels of policyholders at the level of detail comparable to that required by
			 the Home Mortgage Disclosure Act of 1975 (and the regulations issued
			 thereunder).
								(B)Rules regarding
			 obtaining racial information
								(i)Writing
			 requirementThe information specified in subparagraph (A)(x)
			 relating to the racial characteristics of applicants for, and policyholders of,
			 insurance shall be obtained only in accordance with the procedures for
			 requesting and recording racial information established in Regulation C of the
			 Board of Governors of the Federal Reserve System under the Home Mortgage
			 Disclosure Act of 1975, as in effect on the date of the enactment of this
			 Act.
								(ii)Notice of
			 voluntary nature of questionAny such written question shall
			 clearly indicate that a response to the question is voluntary on the part of
			 the applicant or policyholder, but encouraged, and that the information is
			 being requested by the Federal Government to monitor the availability and
			 affordability of insurance.
								(iii)Provision of
			 information by agent or insurerIf an applicant for, or
			 policyholder of, insurance declines to provide such information, the agent or
			 insurer for such insurance may provide such information.
								(3)Rule for
			 reporting by insurersAn insurer for a designated line shall
			 submit—
							(A)information
			 required under subparagraphs (A), (B), and (D) of paragraph (1) and information
			 required pursuant to paragraph (2), for risks insured under such line that are
			 located within each census tract any part of which is located in a State for
			 which the insurer is offering the designated line; and
							(B)information
			 required under paragraph (1)(C) for agents within such census tracts.
							204.Reporting of
			 rural insurance information
					(a)In
			 GeneralThe Secretary shall, by regulation, establish
			 requirements for insurers to annually compile and submit to the Secretary
			 information concerning the availability, affordability, and quality or type of
			 insurance in rural areas and to small businesses.
					(b)ContentThe
			 regulations under this section shall provide that the information compiled and
			 submitted under this section shall be compiled and submitted on the basis of
			 each census tract in which the insured risks are located.
					205.Waiver of
			 reporting requirements
					(a)Waiver for
			 States Collecting Equivalent Information
						(1)AuthoritySubject
			 to the requirements under this section, the Secretary shall provide, by
			 regulation, for the waiver of the applicability of the provisions of sections
			 203 and 204 for each insurer transacting business within a State referred to in
			 paragraph (2) of this subsection, but only with respect to information required
			 to be submitted under such sections that relates to agents or insured risks
			 located in the State.
						(2)RequirementsThe
			 Secretary may make a waiver pursuant to paragraph (1) only with respect to a
			 State that the Secretary determines has in effect a law or other requirement
			 that—
							(A)requires insurers
			 to submit to the State information that is at least the same or equivalent to
			 the information that is required to be submitted to the Secretary pursuant to
			 sections 203 and 204;
							(B)provides for
			 adequate enforcement of such law or other requirements; and
							(C)provides for the
			 same annual reporting period used by the Secretary under this title and for
			 submission of the information to the Secretary in a timely fashion, as
			 determined by the Secretary.
							(3)DurationA
			 waiver pursuant to paragraph (1) may remain in effect only during the period
			 for which the State law or other requirement required under paragraph (2)
			 remains in effect.
						(b)Multiple-State
			 AreasIn the case of any census tract that contains area within
			 (1) any State for which a waiver has been made pursuant to subsection (a), and
			 (2) any State for which such a waiver has not been made, the provisions of this
			 title requiring submission of information to the Secretary regarding such tract
			 or area shall be considered to apply only to the portion that is located within
			 the State for which such a waiver has not been made.
					(c)Authority for
			 Secretary To Obtain Information Directly From InsurersIf the
			 State for which a waiver has been made pursuant to subsection (a) does not
			 submit to the Secretary the information required under subsection (a)(2)(A) or
			 submits information that is not complete, the Secretary shall require the
			 insurers transacting business within the State to submit such information
			 directly to the Secretary.
					206.Reporting by
			 private mortgage insurers
					(a)HMDA
			 ReportingOn an annual basis, the Financial Institutions
			 Examination Council shall determine the extent to which each insurer providing
			 private mortgage insurance is making available to the public and submitting to
			 the appropriate agency information regarding such insurance that is equivalent
			 to the information regarding mortgages required to be reported under the Home
			 Mortgage Disclosure Act of 1975.
					(b)Reporting Under
			 This Title
						(1)Certification of
			 noncomplianceIf, for any annual period referred to in subsection
			 (a), such Council determines that any insurer providing private mortgage
			 insurance is not making available to the public or submitting the information
			 referred to in subsection (a) or that the information made available or
			 submitted is not equivalent information as described in subsection (a), then
			 the Council shall notify the insurer of such noncompliance. If, after the
			 expiration of a reasonable period of time, the insurer has not remedied such
			 noncompliance to the satisfaction of the Council, then the Council shall
			 immediately certify such noncompliance to the Secretary.
						(2)RequirementUpon
			 the receipt of a certification under paragraph (1), the Secretary shall, by
			 order, require such insurer to submit to the Secretary information regarding
			 such insurance that complies with the provisions of section 206 that are
			 applicable to such insurance.
						207.Reporting of
			 information regarding investments by insurers
					(a)In
			 GeneralThe Secretary of Housing and Urban Development shall, by
			 regulation, require that each insurer that makes an investment in a property or
			 business or extends credit shall compile and submit to the Secretary for each
			 annual reporting period, the following information:
						(1)Direct
			 loans
							(A)Commercial real
			 estate loansThe total number of loans for the purchase of
			 commercial real estate made by the insurer, the aggregate amount of such loans,
			 and the amount of each such loan, by census tract, including minority and low-
			 and moderate-income neighborhoods, in which the real estate for which the loan
			 was made is located.
							(B)Single-family
			 mortgagesThe total number of
			 mortgage loans for the purchase of 1- to 4-family dwellings made by the
			 insurer, the aggregate amount of such loans, and the amount of each such loan,
			 by census tract, including minority and low- and moderate-income neighborhoods,
			 in which the dwelling for which the loan was made is located, which information
			 shall be disaggregated by racial characteristics, income level, and gender of
			 the borrower under the loan.
							(C)Commercial and
			 industrial loansThe total number of commercial and industrial
			 loans made by the insurer, the aggregate amount of such loans, and the amount
			 of each such loan, by census tract, including minority and low- and
			 moderate-income neighborhoods, in which the property or business involved in
			 the loan is located, which information shall be disaggregated by the size of
			 business of the borrower under the loan and by the ownership characteristic of
			 the business, which shall be classified as either minority-owned, women-owned,
			 or otherwise-owned.
							(2)Loan
			 purchases
							(A)Commercial real
			 estate loansThe total number of loans for the purchase of
			 commercial real estate purchased by the insurer, the aggregate amount of such
			 loans, and the amount of each such loan, by census tract, including minority
			 and low- and moderate-income neighborhoods, in which the real estate for which
			 the loan was made is located.
							(B)Single-family
			 mortgagesThe total number of
			 mortgage loans for the purchase of 1- to 4-family dwellings purchased by the
			 insurer, the aggregate amount of such loans, and the amount of each such loan,
			 by census tract, including minority and low- and moderate-income neighborhoods,
			 in which the dwelling for which the loan was made is located, which information
			 shall be disaggregated by racial characteristics, income level, and gender of
			 the borrower under the loan.
							(C)Commercial and
			 industrial loansThe total number of commercial and industrial
			 loans purchased by the insurer, the aggregate amount of such loans, and the
			 amount of each such loan, by census tract, including low- and moderate-income
			 neighborhoods, in which the property or business involved in the loan is
			 located, which information shall be disaggregated by the size of business of
			 the borrower under the loan and by the ownership characteristic of the
			 business, which shall be classified as either minority-owned, women-owned, or
			 otherwise-owned.
							(3)Other
			 investmentsFor such other investments made by the insurer as the
			 Secretary may designate pursuant to subsection (b), the total number of such
			 investments, the aggregate amount of such investments, and the amount of each
			 such investment, by census tract, including minority and low- and
			 moderate-income neighborhoods, in which the property or business involved in
			 the investment is located, as determined by the Secretary, which information
			 shall be disaggregated by the size of business of the borrower under the loan
			 and by the ownership characteristic of the business, which shall be classified
			 as either minority-owned, women-owned, or otherwise-owned.
						(b)Designation of
			 Other Investments
						(1)In
			 generalFor purposes of subsection (a)(3), the Secretary may
			 designate activities and investments other than the investments described in
			 paragraphs (1) and (2) of subsection (a) for which insurers shall compile and
			 submit information under this section.
						(2)RequirementIn
			 making designations under this subsection, the Secretary shall designate (A)
			 activities and investments that significantly benefit minority and low- and
			 moderate-income families and persons, small businesses in distressed
			 communities, or minority- or women-owned businesses, and (B) activities and
			 investments that contribute to the creation of jobs and economic development of
			 distressed communities.
						(3)ConsiderationsThe
			 Secretary shall specifically consider for designation under this subsection
			 investments in community development financial institutions, community
			 development corporations, State-issued bonds, and securities backed by State
			 development funds.
						(c)Size of
			 BusinessThe Secretary shall, by regulation, establish various
			 categories of the sizes of businesses, for purposes of disaggregating
			 information under paragraphs (1)(C), (2)(C), and (3) of subsection (a) by
			 various sizes of businesses.
					208.Submission of
			 information to Secretary and maintenance of information
					(a)Period of
			 MaintenanceEach insurer required by this title to compile and
			 submit information to the Secretary shall maintain such information for the
			 3-year period beginning upon the conclusion of the annual reporting period to
			 which such information relates. The Secretary shall maintain any information
			 submitted to the Secretary for such period as the Secretary considers
			 appropriate and feasible to carry out the purposes of this title and to allow
			 for historical analysis and comparison of the information.
					(b)SubmissionThe
			 Secretary shall issue regulations prescribing a standard schedule (taking into
			 consideration the provisions of section 209(a)), format, and method for
			 submitting information under this title to the Secretary. The format and method
			 of submitting the information shall facilitate and encourage the submission in
			 a form readable by a computer. Any insurer submitting information to the
			 Secretary may submit in writing to the Secretary any additional information or
			 explanations that the insurer considers relevant to the decision by the insurer
			 to sell insurance.
					209.Availability
			 and access system
					(a)Availability to
			 Public
						(1)In
			 generalThe Secretary shall maintain and make available to the
			 public, in accordance with the requirements of this section, any information
			 submitted to the Secretary under this title and any information compiled by the
			 Secretary under this title.
						(2)TimingThe
			 Secretary shall make such information publicly available on a timetable
			 determined by the Secretary, but not later than 9 months after the conclusion
			 of the annual reporting period to which the information relates.
						(b)Public Access
			 System
						(1)ImplementationThe
			 Secretary shall implement a system to facilitate access to any information
			 required to be made available to the public under this title.
						(2)Bases of
			 availabilityThe system shall provide access in the following
			 manners:
							(A)Access to
			 itemized informationWith respect to information submitted under
			 by insurers, on the basis of the insurer submitting the information, on the
			 basis of the census tract, including minority and low- and moderate-income
			 neighborhoods, and on any other basis the Secretary considers feasible and
			 appropriate.
							(B)Access to
			 aggregate informationWith respect to aggregate information
			 compiled by the Secretary, on the basis of (i) the insurer submitting the
			 information, and (ii) the census tract, including minority and low- and
			 moderate-income neighborhoods, and on any other basis the Secretary considers
			 feasible and appropriate.
							(c)Protections
			 Regarding Loss Information
						(1)Prohibition of
			 disclosure of loss informationNotwithstanding any other
			 provision of this title, the Secretary may not make available to the public or
			 otherwise disclose any information submitted under this title regarding the
			 amount or number of claims paid by any insurer, the amount of losses of any
			 insurer, or the loss experience for any insurer, except in the form of a loss
			 ratio (expressing the relationship of claims paid to premiums) for the industry
			 aggregate on a census tract level.
						(2)Protection of
			 identity of insurerIn making available to the public or
			 otherwise disclosing a loss ratio for an insurer—
							(A)the Secretary may
			 not identify the insurer to which the loss ratio relates; and
							(B)the Secretary may
			 disclose the loss ratio only in a manner that does not allow any party to
			 determine the identity of the specific insurer to which the loss ratio relates,
			 except parties having access to information under paragraph (3).
							(3)Confidentiality
			 of information disclosed to governmental agenciesThe Secretary
			 may make information referred to in paragraph (1) and the identity of the
			 specific insurer to which such information relates available to any Federal
			 entity and any State agency responsible for regulating insurance in a State and
			 may otherwise disclose such information to any such entity or agency, but only
			 to the extent such entity or agency agrees not to make any such information
			 available or disclose such information to any other person.
						210.Designations
					(a)Designation of
			 Lines of Insurance
						(1)In
			 generalThe Secretary shall, by regulation, designate lines of
			 insurance as designated lines for purposes of this title, as follows:
							(A)AutomobileThe
			 Secretary shall designate private passenger automobile insurance and shall also
			 designate any sublines and coverage types of private passenger automobile
			 insurance that the Secretary considers appropriate to determine and compare the
			 availability, affordability, and type of coverage in such line among applicable
			 regions.
							(B)Noncommercial
			 insurance for residential propertyThe Secretary shall designate homeowners
			 insurance and dwelling fire and allied lines, and shall distinguish the
			 coverage types in such lines by the perils covered and by market or replacement
			 value. For purposes of this title, homeowners insurance shall include any
			 renters coverage or coverage for the personal property of a condominium
			 owner
							(2)ReportAt any time the Secretary determines that
			 any line of insurance not described in paragraph (1) should be a designated
			 line because disparities in coverage provided under such line exist among
			 geographic areas having different income levels or racial composition, the
			 Secretary shall submit a report recommending designating such line of insurance
			 as a designated line for purposes of this title to the Committee on Financial
			 Services of the House of Representatives and the appropriate Committees of the
			 Senate.
						(3)Duration
							(A)In
			 generalExcept as provided in subparagraph (B), the Secretary
			 shall make the designations under this subsection once every 5 years, by
			 regulation, and each line and subline or coverage type designated under such
			 regulations shall be designated for each of the first 5 successive annual
			 reporting periods occurring after issuance of the regulations.
							(B)AlterationDuring
			 any 5-year period referred to in subparagraph (A) in which designations are in
			 effect, the Secretary may amend or revise the designated lines, sublines, and
			 coverage types only by regulation and only in accordance with the requirements
			 of this subsection. Such regulations amending or revising designations shall
			 apply only to annual reporting periods beginning after the expiration of the
			 6-month period beginning on the date of issuance of the regulations.
							(b)Timing of
			 DesignationsThe Secretary shall make the designations required
			 by subsection (a)(3)(A) and notify interested parties during the 6-month period
			 ending 6 months before the commencement of the first annual reporting period to
			 which such designations apply.
					(c)Obtaining
			 InformationThe Secretary may require insurers to submit to the
			 Secretary such information as the Secretary considers necessary to make
			 designations specifically required under this title. The Secretary may not
			 require insurers to submit any information under this subsection that relates
			 to any line of insurance not specifically authorized to be designated pursuant
			 to this title or that is to be used solely for the purpose of a report under
			 subsection (a)(2).
					211.Enforcement
					(a)Civil
			 PenaltiesAny insurer who is determined by the Secretary, after
			 providing opportunity for a hearing on the record, to have violated any
			 requirement pursuant to this title shall be subject to a civil penalty of not
			 to exceed $5,000 for each day during which such violation continues.
					(b)InjunctionThe
			 Secretary may bring an action in an appropriate United States district court
			 for appropriate declaratory and injunctive relief against any insurer who
			 violates the requirements referred to in subsection (a).
					(c)Insurer
			 LiabilityAn insurer shall be responsible under subsections (a)
			 and (b) for any violation of a statistical agent acting on behalf of the
			 insurer.
					212.Exemption and
			 relation to State laws
					(a)Exemption for
			 United States ProgramsReporting shall not be required under this
			 title with respect to insurance provided by any program underwritten or
			 administered by the United States.
					(b)Relation to
			 State LawsThis title shall not be construed as annulling,
			 altering, or affecting the laws of any State or any political subdivision of a
			 State relating to public disclosure, submission of information, and
			 recordkeeping or exempting any insurer subject to this title from any
			 obligation under, or an obligation to comply with, any such law.
					213.Regulations
					(a)Authorization
						(1)In
			 generalThe Secretary shall issue any regulations required under
			 this title and any other regulations that may be necessary to carry out this
			 title.
						(2)Substantive
			 regulationsThe regulations shall be issued in accordance with
			 the procedures under section 553 of title 5, United States Code, for
			 substantive regulations.
						(3)Effective
			 dateExcept as otherwise provided in this title, such final
			 regulations shall be issued before the end of the 18-month period beginning on
			 the date of the enactment of this Act.
						(b)BurdensIn
			 prescribing such regulations, the Secretary shall take into consideration the
			 administrative, paperwork, and other burdens on insurance agents, including
			 independent insurance agents, involved in complying with the requirements of
			 this title and shall minimize the burdens imposed by such requirements with
			 respect to such agents.
					214.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)AgentThe
			 term agent—
						(A)means, with
			 respect to an insurer, an agent licensed by a State who sells property and
			 casualty insurance; and
						(B)includes agents
			 who are employees of the insurer, agents who are independent contractors
			 working exclusively for the insurer, and agents who are independent contractors
			 appointed to represent the insurer on a nonexclusive basis.
						(2)Commercial
			 insuranceThe term commercial insurance means any
			 line of property and casualty insurance, except private passenger automobile,
			 homeowner’s insurance and dwelling fire and allied lines, and other personal
			 lines of insurance.
					(3)Designated
			 lineThe term designated line means a line of
			 insurance or bid, performance, and payment bonds designated by the Secretary
			 under section 210(a).
					(4)ExposuresThe
			 term exposures means, for purposes of section 203, with respect to
			 an insurance policy, an expression of an exposure unit covered under the policy
			 compared to the duration of the policy (pursuant to standards established by
			 the Secretary for uniform reporting of exposures).
					(5)Exposure
			 unitsThe term exposure units means, for purposes of
			 section 203, an automobile or dwelling covered under an insurance policy for
			 private passenger automobile or homeowners or dwelling fire and allied lines
			 coverage.
					(6)InsuranceThe
			 term insurance means property and casualty insurance. Such term
			 includes primary insurance, surplus lines insurance, and any other arrangement
			 for the shifting and distributing of risks that is determined to be insurance
			 under the law of any State in which the insurer or insurer group engages in an
			 insurance business.
					(7)InsurerThe
			 term insurer—
						(A)means any
			 corporation, association, society, order, firm, company, mutual, partnership,
			 individual, aggregation of individuals, or any other legal entity that is
			 authorized to transact the business of property or casualty insurance in any
			 State or that is engaged in a property or casualty insurance business;
			 and
						(B)does not include an
			 individual or entity which represents an insurer as agent solely for the
			 purpose of selling or which represents a consumer as a broker solely for the
			 purpose of buying insurance.
						(8)IssuedThe
			 term issued means, with respect to an insurance policy, newly
			 issued or renewed.
					(9)Joint
			 underwriting associationThe term joint underwriting
			 association means an unincorporated association of insurers established
			 to provide a particular form of insurance to the public.
					(10)Mortgage
			 insuranceThe term mortgage insurance means
			 insurance against the nonpayment of, or default on, a mortgage or loan for
			 residential or commercial property.
					(11)Private
			 mortgage insuranceThe term private mortgage
			 insurance means mortgage insurance other than mortgage insurance made
			 available under the National Housing Act, title 38 of the United States Code,
			 or title V of the Housing Act of 1949.
					(12)Property and
			 casualty insuranceThe term property and casualty
			 insurance—
						(A)means insurance
			 against loss of or damage to property, insurance against loss of income or
			 extra expense incurred because of loss of, or damage to, property, and
			 insurance against third party liability claims caused by negligence or imposed
			 by statute or contract; and
						(B)does not include
			 workers’ compensation, professional liability, or title insurance.
						(13)Residual
			 marketThe term residual market—
						(A)means an assigned
			 risk plan, joint underwriting association, or any similar mechanism designed to
			 make insurance available to those unable to obtain it in the voluntary market;
			 and
						(B)includes each
			 statewide plan under part A of title XII of the National Housing Act to assure
			 fair access to insurance requirements.
						(14)Rural
			 areaThe term rural area means any area that—
						(A)has a population of
			 10,000 or more;
						(B)has a continuous
			 boundary; and
						(C)contains only
			 areas that are rural areas, as such term is defined in section 520 of the
			 Housing Act of 1949 (except that clause (3)(B) of such section 520 shall not
			 apply for purposes of this title).
						(15)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(16)StateThe
			 term State means any State, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands,
			 American Samoa, and the Trust Territory of the Pacific Islands.
					215.Effective
			 dateThe requirements of this
			 title relating to reporting of information by insurers shall take effect with
			 respect to the first annual reporting period that begins more than 24 months
			 after the date of the enactment of this Act.
				BImprovements in
			 Other Data Disclosure Requirements
				221.Maintenance and
			 disclosure of information by the Financial Institutions Examination
			 Council
					(a)In
			 GeneralIn collecting information from financial institutions,
			 and affiliates of financial institutions, under the Community Reinvestment Act
			 of 1977 and the Home Mortgage Disclosure Act of 1975 relating to farm, small
			 business, and home loans, and maintaining such information on and disclosing
			 such information from the national information center database, the Financial
			 Institutions Examination Council shall identify whether the financial
			 institution or affiliate is transmitting such information pursuant to the
			 Community Reinvestment Act of 1977 or the Home Mortgage Disclosure Act of
			 1975.
					(b)Maintenance of
			 DatabaseThe Financial Institutions Examination Council shall
			 maintain a comprehensive database containing the hierarchical structure of
			 organizations including financial holding companies, bank holding companies,
			 depository institutions, and non-depository institutions.
					IIIREGULATORY AND
			 STRUCTURAL REFORMS
			301.Antiredlining
			 requirement for financial holding companiesSection 4(l)(1) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1843(l)(1)) (as amended by section 108 of this Act) is
			 amended—
				(1)by
			 striking and at the end of subparagraph (E);
				(2)by striking the
			 period at the end of subparagraph (F) (as so redesignated by such section 110
			 of title I) and inserting ; and; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(G)in the case of any
				bank holding company which underwrites or sells, or any affiliate of which
				underwrites or sells, annuities contracts or contracts insuring, guaranteeing,
				or indemnifying against loss, harm, damage, illness, disability, or
				death—
							(i)the company or
				affiliate has not been adjudicated in any Federal court, and has not entered
				into a consent decree filed in a Federal court or into a settlement agreement,
				premised upon a violation of the Fair Housing Act for the activities described
				in this subparagraph; or
							(ii)if such company
				or affiliate has entered into any such consent decree or settlement agreement,
				the company or the affiliate is not in violation of the decree or settlement
				agreement as determined by a court of competent jurisdiction or the agency with
				which the decree or agreement was entered
				into.
							.
				302.Notice and
			 public comment required before establishing a financial holding
			 companyParagraph (6) of
			 section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)) is
			 amended to read as follows:
				
					(6)Notice and
				opportunity for comment required
						(A)In
				generalNo financial holding company shall directly or indirectly
				acquire, and no company that becomes a financial holding company shall directly
				or indirectly acquire control of, any company in the United States, including
				through merger, consolidation, or other type of business combination, that is
				engaged in activities permitted under this subsection or subsection (n) or (o),
				unless—
							(i)such holding
				company has provided notice to the Board, not later than 60 days prior to such
				proposed acquisition or prior to becoming a financial holding company, and
				during that time period, or such longer time period not exceeding an additional
				60 days, as established by the Board;
							(ii)the Board has
				provided public notice and opportunity for comment for not less than 30 days;
				and
							(iii)the Board has
				not issued a notice disapproving the proposed acquisition or retention.
							(B)Factors for
				considerationIn reviewing any prior notice filed under this
				paragraph, the Board shall take into consideration—
							(i)whether the
				company is in compliance with all applicable criteria set forth in subsection
				(b) and the provisions of subsection (d);
							(ii)whether the
				proposed combination represents an undue aggregation of resources;
							(iii)whether the
				proposed combination poses a risk to the deposit insurance system;
							(iv)whether the
				proposed combination poses a risk to State insurance guaranty funds;
							(v)whether the
				proposed combination can reasonably be expected to be in the best interests of
				depositors or policyholders of the respective entities;
							(vi)whether the
				proposed transaction can reasonably be expected to further the purposes of this
				Act and produce benefits to the public;
							(vii)whether, and the
				extent to which, the proposed combination poses an undue risk to the stability
				of the financial system in the United States; and
							(viii)the community
				reinvestment record of all parties to the proposed transaction.
							(C)Required
				informationThe Board may disapprove any prior notice filed under
				this paragraph if the company submitting such notice neglects, fails, or
				refuses to furnish to the Board all relevant information required by the
				Board.
						(D)Solicitation of
				views of other supervisory agencies
							(i)In
				generalUpon receiving a prior notice under this paragraph, in
				order to provide for the submission of their views and recommendations, the
				Board shall give notice of the proposal to—
								(I)the appropriate
				Federal banking agency of any bank involved;
								(II)the appropriate
				functional regulator of any functionally regulated nondepository institution
				(as defined in section 5(c)(1)(C)) involved; and
								(III)the Secretary of
				the Treasury, the Attorney General, and the Federal Trade Commission.
								(ii)TimingThe
				views and recommendations of any agency provided notice under this paragraph
				shall be submitted to the Board not later than 30 calendar days after the date
				on which notice to the agency was given, unless the Board determines that
				another shorter time period is
				appropriate.
							.
			303.Public meetings
			 for bank acquisitions and mergers
				(a)Bank Holding
			 Company Act of 1956Section 3(c)(2) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1842(c)(2)) is amended—
					(1)by striking
			 Factors.—In every case and
			 inserting
						
							Factors.—(A)In
				generalIn every case
							;
				and
					(2)by
			 adding at the end the following new subparagraphs:
						
							(B)MeetingsUpon
				the request of any person that commented on the application, the Board
				shall—
								(i)hold a meeting
				involving the commenters and the institution; and
								(ii)gather and
				consider additional information discussed at the meeting.
								(C)Public
				hearings
								(i)In
				generalIn the case of each application for approval under this
				section, the Board shall, as necessary and on a timely basis, conduct public
				hearings in 1 or more areas where the Board believes there will be a
				substantial public impact.
								(ii)NumberWhen
				a significant number of members of the general public request a public hearing,
				the Board shall hold 1 or more public hearings, the number of which are to be
				determined by the number of requesters of the hearing and the areas in which
				the merger is likely to have a substantial public impact.
								(iii)Opportunity to
				be heard on impact of acquisition or mergerPublic hearings shall
				provide an opportunity for commenters and other members of the general public
				to speak as witnesses regarding the impacts of the acquisition or
				merger.
								.
					(b)Federal Deposit
			 Insurance ActSection 18(c) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1828(c)) is amended by adding at the end the following new
			 paragraphs:
					(12)MeetingsUpon
			 the request of any person(s) that commented on the application, the agency
			 shall hold a meeting involving the commenters and the institution. The agency
			 shall gather and consider additional information discussed at the
			 meeting.
						
							(13)MeetingsUpon
				the request of any person that commented on an application, the responsible
				agency shall—
								(A)hold a meeting
				involving the commenters and any insured depository institution involved;
				and
								(B)gather and
				consider additional information discussed at the meeting.
								(14)Public
				hearings
								(A)In
				generalIn each merger transaction involving 1 or more insured
				depository institutions, the responsible agency shall, as necessary and on a
				timely basis, conduct public hearings in 1 or more areas where the agency
				believes there will be a substantial public impact.
								(B)NumberWhen
				a significant number of members of the general public request a public hearing,
				the agency shall hold 1 or more public hearings, the number of which are to be
				determined by the number of requesters of the hearing and the areas in which
				the merger is likely to have a substantial public impact.
								(C)Opportunity to be
				heard on impact of acquisition or mergerPublic hearings shall
				provide an opportunity for commenters and other members of the general public
				to speak as witnesses regarding the impacts of the acquisition or
				merger.
								.
					(c)National Bank
			 Consolidation and Merger ActThe National Bank Consolidation and
			 Merger Act (12 U.S.C. 215 et seq.) is amended by adding at the end the
			 following new section:
					
						6.Public meetings
				for bank consolidations and mergers
							(a)MeetingsUpon the request of any person that
				commented on the application of any national bank, the Comptroller of the
				Currency shall—
								(1)hold a meeting
				involving the commenters and the bank; and
								(2)gather and
				consider additional information discussed at the meeting.
								(b)Public
				hearings
								(1)In
				generalIn each case of a consolidation or merger under this Act,
				the Comptroller shall, as necessary and on a timely basis, conduct public
				hearings in 1 or more areas where the Comptroller believes, there will be a
				substantial public impact.
								(2)NumberWhen
				a significant number of members of the general public request a public hearing,
				the Comptroller shall hold 1 or more public hearings, the number of which are
				to be determined by the number of requesters of the hearing and the areas in
				which the merger is likely to have a substantial public impact.
								(3)Opportunity to be
				heard on impact of acquisition or mergerPublic hearings shall
				provide an opportunity for commenters and other members of the general public
				to speak as witnesses regarding the impacts of the acquisition or
				merger.
								.
				(d)Home Owners’
			 Loan ActSection 10(e) of the Home Owners’ Loan Act (12 U.S.C.
			 1463) is amended by adding at the end the following new paragraphs:
					
						(7)Public meetings
				for depository institution acquisitions and mergers
							(A)MeetingsUpon
				the request of any person(s) that commented on the application, the Director
				shall hold a meeting involving the commenters and the institution. The Director
				shall gather and consider additional information discussed at the
				meeting.
							(B)Public
				hearings
								(i)In
				generalIn each case involving an application under this
				subsection, the Director shall, as necessary and on a timely basis, conduct
				public hearings in 1 or more areas where the Director believes there will be a
				substantial public impact.
								(ii)NumberWhen
				a significant number of members of the general public request a public hearing,
				the Director shall hold 1 or more public hearings, the number of which are to
				be determined by the number of requesters of the hearing and the areas in which
				the merger is likely to have a substantial public impact.
								(iii)Opportunity to
				be heard on impact of acquisition or mergerPublic hearings shall
				provide an opportunity for commenters and other members of the general public
				to speak as witnesses regarding the impacts of the
				merger.
								.
				304.Branch closure
			 requirementsSubsection (a) of
			 section 42 of the Federal Deposit Insurance Act (12 U.S.C. 1831r–1(a)) is
			 amended by adding at the end the following new paragraphs:
				
					(3)Public
				commentUpon receiving a notice from an insured depository
				institution pursuant to paragraph (1), the appropriate Federal agency
				shall—
						(A)promptly initiate a
				60-day period for receiving public comment on the proposed closing of a branch
				of the depository institution; and
						(B)provide adequate
				notice of such public comment period in media of general circulation or public
				broadcast in the area served by such branch.
						(4)Public meeting
				for discussion of alternativesIf, during any period for public
				comment under paragraph (3) on the proposed closing of a branch of the
				depository institution, the appropriate Federal banking agency soliciting such
				comments receives a request for a public hearing on the proposal, the agency
				shall promptly schedule a public meeting to be held at least 30 days before the
				date of the proposed closure at a convenient location in the vicinity of such
				branch so that alternatives to closure can be considered by all
				stakeholders.
					.
			305.CRA examination
			 schedule for small banksSection 809(a) of the Community Reinvestment
			 Act of 1977 (12 U.S.C. 2908(a)) is amended to read as follows:
				
					(a)In
				GeneralAll regulated financial institutions shall be examined
				under this title at least once in each 2-year period and the scheduling of
				regularly occurring examinations may not take into account the size or the
				aggregate assets of the financial
				institution.
					.
			306.CRA sunshine
			 requirementsSection 48 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831y) (as added by section 711 of the
			 Gramm-Leach-Bliley Act) is hereby repealed.
			307.Continuing
			 community reinvestment requirement for financial holding companies
				(a)In
			 GeneralSection 4(l)(2) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1843(l)(2)) is amended—
					(1)in subparagraph
			 (A), by inserting or continuing after commencing;
			 and
					(2)in subparagraph
			 (B), by inserting or maintaining after
			 acquiring.
					(b)Technical and
			 Conforming Amendment
					(1)Paragraph (1) of
			 section 4(m) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(m)(1)) is
			 amended by striking subsection (l)(1) and inserting
			 paragraph (1) or (2) of subsection (l).
					(2)Paragraph (2) of
			 section 4(m) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(m)(2)) is
			 amended by striking subsection (l)(1) and inserting
			 paragraphs (1) and (2) of subsection (l).
					308.Changes in
			 reporting requirements under the Home Mortgage Disclosure Act of 1975
				(a)Prohibition on
			 Regulatory Exemptions From Reporting RequirementsSection 304 of
			 the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended by adding
			 at the end the following new subsection:
					
						(n)Prohibition on
				Regulatory Exemptions From Reporting RequirementsSubject to
				subsection (i)—
							(1)no provision of
				this title may be construed as authorizing the Board, the Secretary, or any
				other Federal agency to exempt any depository institution from the requirements
				of this title; and
							(2)any exemption from the requirements of this
				title provided in any regulation, such as the exemption provided in Appendix A
				to part 203 of the Code of Federal Regulations for lending institutions
				described in section 303(2)(B) whose total dollar amount of purchase loans
				originated in any year did not exceed 10 percent of the total dollar amount of
				all loan originations by such institution in such year, shall cease to be
				effective as of the date of the enactment of the Community Reinvestment
				Modernization Act of
				2009.
							.
				(b)Reporting of
			 Additional Data RequiredSection 304(b) of the Home Mortgage
			 Disclosure Act of 1975 (12 U.S.C. 2803(b)) is amended—
					(1)by
			 striking and at the end of paragraph (3);
					(2)by striking the
			 period at the end of paragraph (4) and inserting a semicolon; and
					(3)by adding at the
			 following new paragraph:
						
							(5)information on loan pricing and terms,
				including interest rates, annual percentage rates, bona fide discount points,
				origination fees, other fees required to be disclosed in the Good Faith
				Estimate and the HUD–1 document, yield-spread premiums, financing of lump sum
				insurance premium payments, balloon payment, prepayment penalties,
				loan-to-value ratios, debt-to-income ratios, housing payment-to-income ratios,
				and credit score information, information on whether the loan is a fixed-rate
				loan or a variable rate mortgage loan (and if it is a variable rate mortgage
				loan, the length of any initial rate, and how often the rate adjusts);
				information on whether the financial institution required full documentation of
				borrower income; information on the loan channel, including whether a broker
				received the loan application and approved or rejected the application;
				and
							.
					(c)Reporting on
			 Manufactured Home Loans That Are Not Treated by the Depository Institution as
			 Real Estate Loans
					(1)In
			 generalSection 304(b) of the Home Mortgage Disclosure Act of
			 1975 (12 U.S.C. 2803(b)) is amended by inserting after paragraph (5) (as added
			 by subsection (B) of this section) the following new paragraph:
						
							(6)the number and
				dollar amount of mortgage loans secured by manufactured homes (as defined in
				section 603 of the National Manufactured Housing Construction and Safety Act of
				1974).
							.
					(2)Mortgage loan
			 defined to include manufactured home loansSection 303(1) of the
			 Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2802(1)) is amended by
			 inserting or a manufactured home after residential real
			 property.
					(d)Creation of
			 database on loan performance
					(1)In
			 generalThe Board of Governors of the Federal Reserve System
			 shall—
						(A)create a database
			 on loan performance (whether loans are current, delinquent, or in default or
			 foreclosure);
						(B)link the database
			 on loan performance with data collected pursuant to the Home Mortgage
			 Disclosure Act of 1975; and
						(C)make such
			 information publicly available.
						(2)Other
			 informationThe database
			 established pursuant to paragraph (1)(A) shall also contain information on loan
			 modifications, including the type of loan modification, such as interest rate
			 reductions, principal loan balance reductions, repayment plans, forbearance,
			 and modifications that increase outstanding balance owed.
					(3)Collaboration
			 and collectionThe Board of Governors of the Federal Reserve
			 System shall—
						(A)collaborate with other relevant Federal and
			 State agencies; and
						(B)collect information
			 for the database on loan performance from loan servicers and other financial
			 institutions.
						(e)Enforcement
			 Powers for SecretarySection 305 of the Home Mortgage Disclosure
			 Act of 1975 (12 U.S.C. 2804) is amended by inserting at the end the following
			 new subsection:
					
						(d)Authority To
				carry out subsection (b)(4)For
				purposes of enforcing compliance with the requirements of this title pursuant
				to subsection (b)(4)—
							(1)subsections (b)
				through (n) of section 8 of the Federal Deposit Insurance Act shall apply to
				depository institutions described in section 303(2)(B) in the same manner they
				apply to depository institutions (as defined in section 3 of the Federal
				Deposit Insurance Act); and
							(2)the Secretary
				shall have the same powers and duties under such subsections with respect to
				depository institutions described in section 303(2)(B) as an appropriate
				Federal banking agency (as defined in such Act) has with respect to depository
				institutions (as defined in section 3 of the Federal Deposit Insurance
				Act).
							.
				309.Annual report
			 and congressional hearings
				(a)In
			 generalOn an annual basis,
			 the Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate shall hold
			 hearings to consider the effectiveness of implementation of this Act by the
			 Federal agencies with responsibilities under this Act.
				(b)Consideration of
			 further amendmentsThe
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate shall consider,
			 as appropriate, any enhancements or modifications to this Act to increase the
			 effectiveness of the objectives and purposes of this Act and the amendments
			 made by this Act to other provisions of law.
				(c)Rules of House of
			 Representatives and SenateSubsections (a) and (b) are enacted by the
			 Congress—
					(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House and
			 it supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					
